Confidential

SHARE PURCHASE AGREEMENT

by and among

TURBINE TRUCK ENGINES, INC

(Buyer)

and

HUA TEC ENTERPRISE CO., LTD

(Company)

THE SHAREHOLDERS NAMED HEREIN

(Collectively, Sellers)

and

THE SHAREHOLDERS REPRESENTATIVE NAMED HEREIN

(Shareholders Representative)

Dated as of May 10, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 TERMS OF THE TRANSACTION    8

1.1

   Sale and Purchase of Sale Shares    8

1.2

   Purchase Price    8

1.3

   Preemptive Rights on Company Shares    9

1.4

   Working Capital Adjustment    9

1.5

   [RESERVED]    10 ARTICLE 2 CLOSING    11

2.1

   Closing    11

2.2

   Buyer’s Closing Conditions    11

2.3

   Sellers’ Closing Conditions    14

2.4

   Sellers’ Deliverables    14

2.5

   Buyer’s Deliverables    15 ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE
SELLERS AND THE COMPANY    16

3.1

   Authorization and Good Standing; Organization    16

3.2

   Affiliates and Subsidiaries    17

3.3

   Non-Contravention; Legal and Tax Compliance    17

3.4

   Governmental Authorizations    18

3.5

   Capitalization; Ownership    18

3.6

   Environmental, Health and Safety Matters    19

3.7

   Business Scope    20

3.8

   No Legal Action    20

3.9

   No Insolvency    20

3.10

   Status of Proprietary Assets    20

3.11

   Related Transactions    22

3.12

   Conduct of Business of the Company and the Target    23

3.13

   Property Title    24

3.14

   Condition and Sufficiency of Assets    25

3.15

   Accounts Receivable    25

3.16

   Inventory    25

3.17

   Employment and Labor Union    25

3.18

   Minute Books    26

3.19

   Contracts; No Defaults    26

3.20

   Auditable Statements; Material Facts    28

3.21

   Current Operation    29

3.22

   Business Relationships    29

3.23

   No Undisclosed Liabilities    29

3.24

   Product Safety and Compliance with Specifications    30

3.25

   Product Warranty    30

3.26

   Guaranties    30

3.27

   Trade Allowance    30

3.28

   Tax    31

3.29

   Insurance    32

3.30

   Anti-Terrorism Laws    33

3.31

   Powers of Attorney    33

3.32

   Compliance with Anti-Boycott Laws    33

 

1



--------------------------------------------------------------------------------

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BUYER    33

4.1

   Corporate Organization    33

4.2

   No Violations; Consents    34

4.3

   Authorization; Execution and Delivery    34 ARTICLE 5 ADDITIONAL COVENANTS   
34

5.1

   Operation of the Businesses of the Company and the Target    34

5.2

   Regulatory Cooperation    36

5.3

   Confidentiality    36

5.4

   Non-Interference    37

5.5

   Covenant Not to Compete    37

5.6

   Compliance with Laws    37

5.7

   Consent    37

5.8

   Transfer, Income and Other Taxes    38

5.9

   Excluded Properties    38

5.10

   Tax Matters    38

5.11

   Notice to Buyer of Certain Circumstances    39

5.12

   Reasonable Efforts    40

5.13

   Further Assurances    40

5.14

   [RESERVED]    40

5.15

   [RESERVED]    40

5.16

   Exclusivity    40

5.17

   Investment Representations of the Sellers    41 ARTICLE 6 INDEMNIFICATION   
44

6.1

   Survival of Representations and Warranties    44

6.2

   Indemnity    44

6.3

   Procedures    45

6.4

   Determination of Damages    47

6.5

   Remedies    47

6.6

   Conditions and Limitations    47

6.7

   Consultation With Sellers    48

6.8

   Holdback Shares    49 ARTICLE 7 TERMINATION    49

7.1

   Grounds for Termination    49

7.2

   Procedure and Effect of Termination    50 ARTICLE 8 GOVERNING LAW AND DISPUTE
RESOLUTION    50

8.1

   Governing Law    50

8.2

   Dispute Resolution    50 ARTICLE 9 THE SHAREHOLDERS REPRESENTATIVE    51

9.1

   The Shareholders Representative    51 ARTICLE 10 MISCELLANEOUS    54

10.1

   Notices    54

10.2

   Amendment and Waivers    55

10.3

   Severability    55

10.4

   Entire Agreement    55

 

2



--------------------------------------------------------------------------------

10.5

   Waiver    56

10.6

   Governing Language    56

10.7

   Counterparts    56

10.8

   Additional Definitions and Rules of Interpretation    56

10.9

   Assignment    58

10.10

   Registration Rights    58

10.11

   Board Seat    59

 

3



--------------------------------------------------------------------------------

LIST OF SCHEDULES & EXHIBITS

 

Schedule 1   Sellers’ Proportionate Interests Schedule 2   Subsidiary Schedule
2.2(i)   Excluded Properties Schedule 3   Key Employees Signing Employment
Contracts Schedule 3.1(d)   Organizational Documents Schedule 3.3(a)  
Government Authorization Schedule 3.5(a)   Company’s Capitalization & Ownership
Chart Schedule 3.5(f)   Individuals Whose Knowledge is Imputed Schedule 3.10(e)
  Proprietary Assets Schedule 3.12(b)   Permitted Liens Schedule 3.17(b)   List
of Core Employees Schedule 3.18   Material Board Actions and Transactions
Schedule 3.20   Auditable Statements Schedule 3.28(l)   Tax Filings Schedule
3.31   Powers of Attorney Schedule 4   Disclosure Schedule Schedule 5.5  
Restricted Business Exhibit A   Definition of “US Person” Exhibit 2.2(j)  
Shareholders Agreement Exhibit 2.2(k)   Employment or Consulting Agreement
Exhibit 2.2(p)   Share Lock-up Agreement Exhibit 2.4(c)   Resolutions of the
Board and the Shareholders of the Company Exhibit 2.4(d)   Certificate of
Sellers

 

4



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Defined Term

  

Section

AASP    § 1.2(a) Accountant’s Adjustment Determination    § 1.4(d) Accounts
Receivable    § 3.15 Accredited Investor    § 5.17(d) Adjustment Certificate   
§ 1.4(b) Affiliates    § 10.8(a) Agreement    Recitals Anti-Bribery Laws    §
5.6(a) Anti-Terrorism Laws    § 3.30 Arbitration Notice    § 8.2(b) Audit
Periods    § 3.20 Auditable Statements    § 3.20 Average Acquisition Share Price
   § 1.2(a) Big Four    § 10.8(s) Business Day    § 10.8(b) Buyer    Recitals
Buyer Common Stock    § 1.2(a) Buyer Indemnitees    § 6.2(a) Buyer Shares    §
1.2(a) Capital Stock    § 10.8(r) China (or PRC)    Recitals Claim Notice    §
6.3(a) Closing    § 2.1 Closing Balance Sheet    § 1.4(a) Closing Date    § 2.1
Code    § 10.8(s) Company    Recitals Company Proprietary Assets    § 3.10(a)
Company Transaction    § 5.16 Confidential Information    § 5.3 Contract    §
3.3(b) Damage    § 6.2(a) Damages    § 6.2(a) Disclosure Schedule    Article 3
Disposition    § 5.9 Disposition Costs    § 5.9 Dongfang Property    § 3.13(b)
Effective Date    Recitals Employment or Consulting Agreements    Recitals
Enumerated Claims    § 10.8(m) Environmental, Health and Safety Requirements   
§ 3.6(a) Exchange Act    § 3.20 Excluded Properties    § 2.2(i) Fraud Claims   
§ 6.1 Governmental Authorization    § 3.3(a) Governmental Entity    § 3.3(a)
HKIAC    § 8.2(a) Holdback Period    § 1.2(c) Holdback Shares    § 1.2(b) Hong
Kong    § 8.2(a)

 

5



--------------------------------------------------------------------------------

Defined Term

  

Section

Include    § 10.8(c) Indemnified Party    § 6.3(a) Indemnifying Party    §
6.3(a) Indemnity Claim    § 9.1(a) Key Employees    Recitals Knowledge    §
3.5(f) Law    § 10.8(o) Laws    § 10.8(o) Legal Requirement    § 3.3(a) Lien   
§ 1.1 Material Adverse Effect    § 2.2(a) Net Working Capital    § 1.4(b) Net
Working Capital Adjustment    § 1.4(b) Notice Period    § 6.3(b) Order    §
10.8(d) Organizational Documents    § 3.1(d) Parties    Recitals Party   
Recitals Person    § 10.8(e) Permitted Liens    § 3.12(b) Phase I ESA    §
2.2(s) PRC GAAP    § 3.20 Pre-Closing VAT    § 5.10(h) Preference Shares    §
1.2(d) Priority Payments    § 1.2(d) Proportionate Interest    Recitals
Proprietary Assets    § 3.10(a) Purchase Price    § 1.2(a) Registered Capital   
§ 10.8(f) Regulation S    § 1.2(b) Restricted Business    § 5.5 RMB    § 10.8(n)
Sale Shares    § 1.1 Samoa    Recitals Sellers    Recitals Securities Act    §
1.2(b) SEC Reports    § 5.17(a) Shareholders Agreement    § 2.2(j) Shareholders
Representative    § 9.1(a) Share Lock-up Agreement    § 2.2(p) Straddle Period
Tax Return    § 5.10(i) Target    Recitals Tax    § 3.28 Tax Benefit    § 6.4
Tax Claims    § 3.28 Tax Returns    § 3.28 Taxes    § 3.28 Transfer Taxes    §
5.8(a) US GAAP    § 3.20 VAT    Schedule 1.2(c)(i) VAT Penalties    § 5.10(h)

 

6



--------------------------------------------------------------------------------

Share Purchase Agreement

This Share Purchase Agreement (this “Agreement”) is dated and effective as of
May 10, 2010 (the “Effective Date”) by and between:

(a) Turbine Truck Engines, Inc., a Nevada corporation (the “Buyer”), of the one
part;

(b) Hua Tec Enterprise Co., Ltd., an international company incorporated in the
Independent State of Samoa (the “Company”);

(c) Ming-Chih Huang (a/k/a Soddy Huang), Ming-Kun Huang (a/k/a Bob Huang),
Shu-Chih Lee (a/k/a Tina Lee) and Wei-Han Huang (collectively, the “Sellers”);
and

(d) Shareholders Representative (as defined in Section 9.1).

The Buyer, the Company and each of the Sellers are sometimes hereinafter
referred to collectively as the “Parties” or individually as a “Party.”

RECITALS

 

(A)

The Company is a company with limited liability existing in the Independent
State of Samoa (“Samoa”) under the International Companies Act of 1988
(amended), with its registered office at Portcullis TrustNet Chambers, 1st
Floor, Maxkar Bldg, Apia, Samoa.

 

(B) The Sellers are all of the shareholders of the Company, as of the date
hereof.

 

(C) The Company owns all of the issued and outstanding Capital Stock of
Guangdong Kingtec Electrical Co., Ltd., a wholly foreign owned enterprise
established under the laws of the People’s Republic of China (“China” or “PRC”),
as more particularly described in Schedule 2 hereto (the “Target”), and the
Target is the sole subsidiary and asset of the Company.

 

(D) Simultaneously with the execution and delivery of this Agreement, the Target
and certain key employees of the Company or the Target listed on Schedule 3
hereto (the “Key Employees”) shall enter into employment or consulting
agreements with the parties set forth therein, that will be effective upon the
Closing (the “Employment or Consulting Agreements”).

 

(E) The Sellers constitute all of the shareholders of the Company, as of the
date hereof, each of whom holds the percentage of outstanding and issued shares
(“Proportionate Interest”) of the Company set forth in Schedule 1 hereto. Each
of the Sellers shall benefit from the transactions contemplated by this
Agreement, acknowledges the receipt of good and valuable consideration for being
a Party to this Agreement and therefore has agreed jointly and severally to
guarantee the performance of the obligations of the Company hereunder upon the
terms and conditions of this Agreement.

The Sellers have agreed to sell, and the Buyer has agreed to purchase, eighty
percent (80%) of all of the issued shares of the Company upon the terms and
subject to the conditions hereinafter set forth.

 

7



--------------------------------------------------------------------------------

ARTICLE 1 TERMS OF THE TRANSACTION

 

1.1 Sale and Purchase of Sale Shares.

On the terms and subject to the conditions of this Agreement, the Sellers shall,
on the Closing Date, sell, transfer, and assign to the Buyer all rights, title,
and interest in and to eighty percent (80%) of all issued non-assessable shares
of the Company held by the Sellers (such eighty percent of shares, the “Sale
Shares”), free from all liens, claims, charges, restrictions, encumbrances,
security interests, options or other third party rights of any kind whatsoever
(“Liens”). The Buyer shall not be obliged to complete the purchase of any of the
Sale Shares unless the purchase of all of the Sale Shares is completed
simultaneously.

 

1.2 Purchase Price.

 

(a) Subject to Sections 1.2(b), 1.4, 5.10, and 6.2, at the Closing, the Buyer
shall issue to the Sellers, in accordance with Section 1.2(b), new shares of its
common stock, par value US$0.001 per share (“Buyer Common Stock”), in such
numbers (rounded to the nearest whole number) as set forth in the table below
corresponding to the different average closing stock prices of the Buyer Common
Stock for the twenty (20) trading days immediately preceding the Closing as
reported by the Over the Counter Bulletin Board (the “Average Acquisition Share
Price” or “AASP”) (such Buyer Common Stock, in each case, the “Buyer Shares”).
The Buyer Shares shall also sometimes be referred to in the aggregate as the
“Purchase Price”.

 

AASP

  

Total Number of Buyer Common Stock

Issued to Seller Group

AASP < US$1.00

   14,000,000

AASP > US$2.00

   7,000,000

US$1.00 < AASP <US$2.00

   14,000,000 ÷ AASP

 

(b) At or promptly following the Closing Date, the Buyer shall deliver to each
Seller the Buyer Shares, minus twenty five percent (25%) thereof (the “Holdback
Shares”), multiplied by the applicable Proportionate Interest for such Seller;
provided that the Buyer Shares received by each Seller shall be subject to
restrictions on transfer, under which each one third (1/3) of such Buyer Shares
shall, subject to relevant securities law restrictions, become fully
transferable on each of the first three (3) anniversaries of the Closing Date,
so long as such Seller remains employed by or in a consulting relationship with
the Company and/or the Target, as applicable, on such anniversary date. Subject
to the transfer limitations in the proviso immediately above, the Sellers may
sell a total of up to such dollar amounts worth of Buyer Shares and during the
time periods as set forth below in reliance on the exemption(s) provided by
Regulation S (“Regulation S”) promulgated by the United States Securities and
Exchange Commission under the United States Securities Act of 1933, as amended
(the “Securities Act”), in an “offshore transaction” to prospective buyer(s)
that are not “U.S. persons” with “no directed selling efforts in the United
States,” in each case within the meaning of Regulation S; provided that such
Sellers shall provide a fifteen (15) days’ advance notice to the Buyer and may
not effect the sale of such Buyer Shares if the Buyer reasonably determines that
the ownership of Buyer Shares by such prospective buyer(s) would raise
competitive concerns or otherwise be adverse to the business or other interests
of the Buyer or any of its Affiliates or is otherwise not in compliance with
Regulation S. The parties hereto agree that any such sales will be conducted in
full compliance with applicable laws and regulations to which they are subject.

 

8



--------------------------------------------------------------------------------

Maximum Cumulative Net Proceeds

from Sale of Buyer Shares

  

Time Periods

US$500,000    45 days following the Closing Date US$1,000,000    90 days
following the Closing Date US$2,000,000    135 days following the Closing Date

 

(c) The Holdback Shares shall be released to the Sellers at the second
anniversary of the Closing (such two-year period, the “Holdback Period”),
provided however, that the number of Holdback Shares to be released are subject
to holdback for any Enumerated Claims and other claims for compensation of
Damages pursuant to Article 6 that are outstanding at the time any portion of
the Holdback Shares is scheduled to be released.

 

(d) The Buyer and the Company agree that, as an incentive to the Sellers to
maximize the strategic value and profitability of the Target, following the
Closing, the Company shall issue redeemable preference shares of no par value
(the “Preference Shares”) to the Sellers entitling the Sellers collectively to
receive from the Company priority distributions on an annual basis equal to
thirty percent (30%) of the net profits of the Target distributable to the
Company for any fiscal year (the “Priority Payments”), so long as Messrs.
Ming-Chih Huang and Ming-Kun Huang remain employed by or in a consulting
relationship with the Company and/or the Target on the last date of the
corresponding fiscal year; provided that the obligation to make any Priority
Payments is subject to the availability of funds to make such payments. For the
sake of clarity, the Buyer shall in no circumstance be obligated to make any
Priority Payments. Notwithstanding any other provisions of this Agreement, the
Sellers’ right to Priority Payments shall terminate, the Preference Shares shall
be redeemed by the Company and their right to receive any distributions from the
Company shall be limited to their actual percentage common shareholdings in the
Company (i) in the event of the sale or liquidation of the Target or the Company
or (ii) if the Sellers’ collective common shareholdings in the Company fall
below five percent (5%) for any reason. The Preference Shares shall not carry
voting or any other shareholder rights whatsoever to the extent not prohibited
by applicable Samoan law.

 

1.3 Preemptive Rights on Company Shares.

In the event any Seller intends to sell or otherwise transfer all or any portion
of such Seller’s shares of the Company at any time after the Closing, such
Sellers shall provide a fifteen (15) days’ advance written notice to the Buyer
and the Buyer shall have a right of first refusal to buy such shares. In no
event, however, may any Seller sell or transfer such Company shares to any
prospective buyer if the Buyer reasonably believes that the ownership of Company
shares by such prospective buyer would raise competitive concerns or otherwise
be adverse to the business or other interests of the Buyer or any of its
Affiliates. The Sellers acknowledge and agree that the Company through its
Directors may in their absolute discretion refuse to register any share transfer
which would result in a breach of this Section 1.3.

 

1.4 Working Capital Adjustment.

The Purchase Price shall be subject to adjustment as follows:

 

(a) After the Closing, the Buyer will prepare an unaudited consolidated balance
sheet of the Company and the Target as of the Closing Date (the “Closing Balance
Sheet”). The Closing Balance Sheet will be prepared in accordance with US GAAP
applied on a consistent basis.

 

9



--------------------------------------------------------------------------------

(b) The Buyer will prepare an adjustment certificate (the “Adjustment
Certificate”) setting forth the calculation, in detail reasonably satisfactory
to the Sellers, of Net Working Capital as of the Closing Date minus the Target
Working Capital (the “Net Working Capital Adjustment”). “Net Working Capital”
means current assets of the Company and the Target, minus current liabilities of
the Company and the Target. “Target Working Capital” means RMB 4,000,000.

 

(c) The Buyer will deliver the Closing Balance Sheet, together with the
Adjustment Certificate, to the Sellers as soon as reasonably practical but in
any event within forty-five (45) days after the Closing Date.

 

(d) The Closing Balance Sheet and the Adjustment Certificate will be considered
final and binding unless the Sellers object in writing thereto within forty-five
(45) days after delivery of the Adjustment Certificate. During such period, the
Sellers and their appropriate professional advisors shall, upon reasonable prior
notice, have reasonable access during normal business hours to the books and
records of the Company and the Target and the work papers and back-up materials
of the Buyer pertaining to the Closing Balance Sheet and the Adjustment
Certificate. If the Sellers make an objection within the aforementioned time
limit to the Adjustment Certificate (which objection must include the Sellers’
calculation of Net Working Capital as of the Closing Date), the Sellers and the
Buyer shall use good faith efforts to settle such dispute and reach a written
agreement with respect to such dispute. If the Sellers and the Buyer are unable
to enter into a settlement within thirty (30) days after delivery of the
Sellers’ written objection under this Section 1.4(d), then the Sellers and the
Buyer shall select an independent accounting firm of recognized international
standing (or, if the Sellers and the Buyer cannot agree upon a selection, they
shall select such accounting firm by lot from among the member accounting firms
of the Big Four) that shall be instructed jointly by the Sellers and Buyer to
resolve such dispute as promptly as possible. The Sellers and the Buyer will
cooperate with the independent accounting firm and, subject to customary
confidentiality and indemnity agreements, provide the independent accounting
firm with access to such books, records, personnel and such other information as
such firm may reasonably request in order to render its determination. A
decision by the independent accounting firm as to the resolution of such dispute
shall be conclusive and binding upon the Parties for purposes of this Agreement
(the “Accountant’s Adjustment Determination”). The Accountant’s Adjustment
Determination shall be (i) in writing, (ii) made in accordance with US GAAP, but
shall not assign a value to any item greater than the greatest value for such
item claimed by either Party or less than the smallest value for such item
claimed by either Party, and (iii) non-appealable and incontestable by the
Sellers or Buyer and not subject to collateral attack for any reason except for
fraud or manifest mathematical error. The fees and costs of the independent
accounting firm incurred in the resolution of any items in dispute shall be
reasonably determined by the independent accounting firm and set forth in the
Accountant’s Adjustment Determination, and shall be allocated between and paid
by Buyer, on the one hand, and the Sellers, on the other hand, in inverse
proportion to the extent they prevailed on the items in dispute.

 

(e) If the amount of the Net Working Capital Adjustment is positive, no
adjustment to the Purchase Price will be made with respect to Net Working
Capital. If the amount of the Net Working Capital Adjustment is negative, the
Purchase Price shall be reduced by such absolute amount of the Net Work Capital
Adjustment divided by the Average Acquisition Share Price (rounded to the
nearest whole number) within ten (10) Business Days after the final
determination of such amount pursuant to Section 1.4(d).

 

1.5 [RESERVED]

 

10



--------------------------------------------------------------------------------

ARTICLE 2 CLOSING

 

2.1 Closing.

Subject to satisfaction or waiver, as the case may be, of the closing conditions
set forth in Sections 2.2 and 2.3 below, the Parties shall deliver and exchange
the documents set forth in Sections 2.4 and 2.5 below and the Buyer shall pay
the Purchase Price to the Sellers as provided in Section 1.2 (the “Closing”).
The Closing shall take place on the fifth (5th) Business Day following
satisfaction, performance or waiver of all of the conditions set forth in
Sections 2.2 and 2.3 (the “Closing Date”), but no later than three (3) months
following the Effective Date (or four (4) months following the Effective Date if
so extended by either the Sellers or the Buyer in such Party’s sole discretion)
in Hong Kong or on such other date or at such other place as the Parties may
mutually agree to in writing.

 

2.2 Buyer’s Closing Conditions.

The obligation of the Buyer to complete the transactions contemplated by this
Agreement is subject to the fulfillment, at or before the Closing, of all of the
following conditions, any of which may be waived in writing by the Buyer:

 

(a) The representations and warranties made by the Sellers in this Agreement
shall be true and correct as to the date hereof, and must be accurate as of the
Closing Date as if made again on and as of the Closing Date as though the
Closing Date had been substituted for the date of this Agreement throughout such
representations and warranties except that any representations and warranties
that are made as of a specified date shall be true and correct as of such
specified date and except where the failure to be so true and correct would not
have in the aggregate a Material Adverse Effect (without giving effect to any
limitation as to “materiality” or “Material Adverse Effect” set forth therein
and without taking into account any discoveries, events or occurrences arising
on or after the date hereof). For purposes of this Agreement, Material Adverse
Effect means (i) any material adverse effect on the consummation of the
transactions contemplated by this Agreement or (ii) any change, effect, event,
occurrence or state of facts or affairs that has had or is reasonably likely to
have a material adverse effect on the assets, business, financial condition,
operations, or results of operations of the Company and/or the Target taken as a
whole except: (A) effects or changes (including general economic and political
conditions) that do not (1) have a materially disproportionate effect on such
entity and (2) generally affect the industry in which such entity operates or
the location where such entity operates; and (B) any change or effect that
results from any action taken at the request of the Buyer made following the
Effective Date which is outside the obligations of the Sellers under this
Agreement.

 

(b) All of the covenants and obligations that the Sellers are required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
Date shall have been duly performed and complied with in all material respects
by the Sellers.

 

(c) Each document required to be executed and delivered pursuant to Section 2.4
must have been properly executed and delivered in accordance therewith, in form
and substance reasonably satisfactory to the Buyer.

 

(d) There shall have been no bona fide claim (in the reasonable judgment of the
Buyer) threatened or made to any of the Sellers, the Company or the Target which
has not been waived, withdrawn or otherwise resolved, to Buyer’s reasonable
satisfaction, by any Person, asserting that such Person (i) is the holder or the
owner of, or has the right to acquire or to obtain ownership of any of the Sale
Shares (or other equity-based interest) of the Company, any registered capital
or equity-based interest of the Target; or (ii) is entitled to all or any
portion of the Purchase Price payable by the Buyer to the Sellers.

 

11



--------------------------------------------------------------------------------

(e) Since the date hereof there shall not have occurred any condition,
circumstance, event or occurrence that, individually or in the aggregate, has
resulted or is reasonably likely to result in a Material Adverse Effect.

 

(f) There shall not be at the Closing any Order of any Governmental Entity, or
any Legal Requirement, that (a) prohibits the consummation of the transactions
contemplated by this Agreement or (b) subjects the Buyer to any substantial
penalty upon the consummation of the transactions contemplated by this
Agreement. There shall be no action, suit, or other proceeding brought by any
Governmental Entity, or other person that is pending and seeks to prohibit the
purchase of the Sale Shares or the consummation of the transactions contemplated
by this Agreement.

 

(g) All necessary approvals from the Company’s Board of Directors and
Shareholders shall have been obtained, including resolutions approving the
transfer of the Sale Shares from the Sellers to the Buyer and consummation of
all transactions contemplated by this Agreement.

 

(h) The Company’s Memorandum and Articles of Association shall have been
amended, in accordance with the wording to be provided by the Buyer, to provide
for:

 

  (i) the creation of Preference Shares;

 

  (ii) a right of first refusal to the Buyer should any Seller propose to sell
all or any portion of such Seller’s shares in the Company; and

 

  (iii) the authorization of the Directors of the Company to refuse registration
of any share transfer if the Directors reasonably believe that the share
transfer (a) is made without first fulfilling the Sellers’ obligation to provide
the Buyer with a right of first refusal or (b) would be to a competitor of the
Company or any of its Affiliates or would otherwise be adverse to the business
or other interests of the Company or any of its Affiliates.

 

(i) Subject to Section 3.13(b), the Sellers shall have caused that neither the
Company nor the Target owns any of the properties listed on Schedule 2.2(i) (the
“Excluded Properties”), all to the reasonable satisfaction of Buyer.

 

(j) The Sellers shall have duly executed and delivered to the Buyer a
shareholders agreement (the “Shareholders Agreement”) entered into with the
Buyer in the form attached hereto as Exhibit 2.2(j).

 

(k) The Company, the Target, as the case may be, and the Key Employees listed on
Schedule 3 hereto shall have entered into the Employment or Consulting
Agreements substantially in the forms set forth on Exhibit 2.2(k).

 

(l) The Company and the Target shall have caused a working capital loan facility
to be entered into by the Company or the Target to replace the working capital
loan facility in place prior to the Closing Date, which shall (to the Buyer’s
reasonable satisfaction) be sufficient for the orderly ongoing operation of the
Company and the Target following the Closing Date.

 

(m)

The creditors of the Sellers, the Company and the Target shall have issued all
necessary consents, in form and substance reasonably satisfactory to the Buyer,
that such creditors have consented to this Agreement and all of the transactions
herein contemplated, to the extent such consents are required for the
consummation of the transactions

 

12



--------------------------------------------------------------------------------

  contemplated hereunder or where consummation of the transactions contemplated
hereunder would afford a creditor a material right it would not have but for the
consummation of the transactions contemplated hereunder without such consent or
waiver.

 

(n) [RESERVED]

 

(o) All consents, permits, licenses, authorizations, formal notices from or to,
orders and approvals of, and filings and registrations with any Governmental
Entity which are required by Law for the execution, delivery and/or the
performance of this Agreement, shall have been obtained or made prior to the
Closing and shall be in full force and effect, and any applicable waiting
periods under applicable Legal Requirements shall have expired or terminated
without any conditions with respect to the transactions contemplated by this
Agreement having been imposed by any Governmental Entity, except to the extent
such filing and registrations relate to obligations under this Agreement clearly
intended to be performed after the Closing.

 

(p) The Sellers shall have duly executed and delivered to the Buyer a share
lock-up agreement (the “Share Lock-up Agreement”) entered into with the Buyer
and a transfer agent designated by the Buyer in the form attached hereto as
Exhibit 2.2(p).

 

(q) At least five (5) Business Days prior to the Closing, Buyer shall have
received a true and correct copy, stamped “DRAFT”, of the original, current and
complete Company Share Register, with Buyer’s name entered thereon as the
shareholder of the Company with respect to the Sale Shares.

 

(r) Buyer shall have received Auditable Statements (as the term is defined in
Section 3.20) for the Company and the Target for the Audit Periods (as the term
is defined in Section 3.20) of the Company and the Target, as applicable.

 

(s) The Sellers shall have caused a Phase I environmental site assessment
(“Phase I ESA”) to be conducted with respect to all of the Target’s sites (other
than the Excluded Properties), and a Phase I ESA report prepared, in each case,
by a duly qualified environmental consulting firm reasonably acceptable to the
Buyer, with a conclusion, to the reasonable satisfaction of the Buyer, that the
Target’s sites are free from hazardous materials.

 

(t) The Sellers shall have executed and delivered to the Buyer an irrevocable
proxy coupled with an interest granting the Chairman of the Board of the Buyer
all voting rights associated with the Buyer Shares for the period until the
legal disposition of such Buyer Shares by the Sellers to third parties pursuant
to this Agreement.

 

(u) The Target and the Company shall have developed a United States Foreign
Corruption Practices Act compliance manual for the Target, to the satisfaction
of the Buyer;

 

(v) The Buyer shall have completed all its business, legal, accounting,
financial and environmental due diligence with respect to the Sale Shares, the
business of the Company and the business of the Target and shall, in its sole
judgment, be satisfied with the results thereof.

 

13



--------------------------------------------------------------------------------

2.3 Sellers’ Closing Conditions.

The obligation of the Sellers to complete the transactions contemplated by this
Agreement is subject to the fulfillment, at or before the Closing, of all of the
following conditions, any of which may be waived in writing by the Sellers:

 

(a) The representations and warranties made by the Buyer in this Agreement shall
be true and correct as to the date hereof, and must be accurate as of the
Closing Date as if made again on and as of the Closing Date as though the
Closing Date had been substituted for the date of this Agreement throughout such
representations and warranties except that any representations and warranties
that are made as of a specified date shall be true and correct as of such
specified date and except where the failure to be so true and correct would not
have in the aggregate a Material Adverse Effect (without giving effect to any
limitation as to “materiality” or “Material Adverse Effect” set forth therein
and without taking into account any discoveries, events or occurrences arising
on or after the date hereof). For purposes of this Section 2.3 (a) only, the
definition of Material Adverse Effect set forth in Section 2.2 (a) shall be read
to exclude sub-part (ii) of such definition.

 

(b) All of the covenants and obligations that the Buyer is required to perform
or to comply with pursuant to this Agreement at or prior to the Closing Date
shall have been duly performed and complied with in all material respects by the
Buyer.

 

(c) Each document required to be executed and delivered pursuant to Section 2.5
shall have been executed and delivered in accordance therewith, in form and
substance reasonably satisfactory to the Sellers.

 

(d) There shall not be at the Closing any Order of any Governmental Entity, or
any Legal Requirement, that (a) prohibits the consummation of the transactions
contemplated by this Agreement or (b) subjects the Sellers to any substantial
penalty upon the consummation of the transactions contemplated by this
Agreement. There shall be no action, suit, or other proceeding brought by any
Governmental Entity or other person that is pending and seeks to prohibit the
purchase of the Sale Shares or the consummation of the transactions contemplated
by this Agreement.

 

(e) All necessary approvals from the Buyer’s Board of Directors shall have been
obtained, including resolutions approving the purchase of the Sale Shares from
the Sellers and consummation of all transactions contemplated by this Agreement.

 

2.4 Sellers’ Deliverables.

In addition to the satisfaction of the conditions set forth in Section 2.2, at
the Closing the Sellers shall also deliver or cause to be delivered to the
Buyer:

 

(a) the original of the Employment or Consulting Agreements duly executed,
simultaneously with the execution of this Agreement, by each of the Key
Employees identified in Schedule 3;

 

(b) all government approvals necessary for the purchase of the Sale Shares
contemplated by this Agreement;

 

(c) the duly executed resolutions of the directors and shareholders of the
Company approving the transfer of the Sale Shares from the Sellers to the Buyer
and consummation of the transactions contemplated by this Agreement
substantially in the form attached hereto as Exhibit 2.4(c);

 

(d) a written certification by the Sellers consistent with Section 2.2(a) above
in the form attached hereto as Exhibit 2.4(d);

 

(e) a share transfer form duly executed by the Sellers transferring the Sale
Shares to the Buyer, together with all the outstanding original share
certificates of the Company (with the Buyer to assume responsibility of
delivering the original share transfer form and the outstanding share
certificates to the Company’s registered agent);

 

14



--------------------------------------------------------------------------------

(f) the original, current and complete Company Share Register, with the Buyer’s
name entered thereon as the holder of the Sale Shares of the Company, to be
delivered to the Buyer simultaneously upon the Sellers’ receipt of written
confirmation by the transfer agent of the Buyer’s delivery of the Purchase Price
in accordance with this Agreement;

 

(g) written resignations of all current directors of the Company;

 

(h) current and complete copies of all Company books (if any) and records,
including, without limitation, the register of shareholders, the register of
directors, the register of charges and the Company Minute Book;

 

(i) a “certificate of incumbency” from the Company’s registered agent setting
forth the names of all Company directors and shareholders as of the time
immediately before Closing, according to the records of the registered agent;

 

(j) a written confirmation from the Company’s registered agent of the identity
of the “authorized officer” (as such term is commonly understood by registered
agents handling company affairs in Samoa) with the authority to give
instructions to the registered agent on behalf of the Company, and a written
confirmation from the Company and the registered agent that such authorized
officer has advised the Company’s registered agent to take instructions from the
Buyer on a going forward basis after the Closing;

 

(k) all such documents as are necessary (including without limitation duly
completed, signed and sealed application forms, board resolutions, powers of
attorney and such other documents as are required by the relevant Guangdong
Administration of Industry and Commerce and the relevant Samoa Registered
Agents) for the Buyer or its representative to apply for or report for the
record (as the case may be) replacement of the legal representative, directors
and officers, and procure issuance of an amended business license reflecting
such changes as required by the Buyer in respect of the Company and the Target;

 

(l) all such documents, certificates and other items and information (including
without limitation the Company’s and the Target’s general and finance-specific
stamps and seals, designees authorized to handle the Company’s and the Target’s
banking matters and their specific scope of authorization, application to the
relevant bank to change such designees as requested by the Buyer, permit to open
bank accounts, business license, tax registration certificate, organization
identification number) as are necessary for the Buyer to exercise control over
the banking and finance matters of the Company and the Target;

 

(m) The Share Lock-up Agreement duly executed by each Seller in the form
attached hereto as Exhibit 2.2(p);

 

(n) A Phase I ESA report covering all of the Target’s sites (other than the
Excluded Properties) prepared by a duly qualified environmental consulting firm
reasonably acceptable to the Buyer, with a conclusion, to the reasonable
satisfaction of the Buyer, that the Target’s sites are free from hazardous
materials.

 

(o) Duly executed special resolutions made by the Company’s shareholders prior
to the Closing lodged with the registered agent of the Company in Samoa
appointing Directors and Secretary of the Company nominated by the Buyer.

 

2.5 Buyer’s Deliverables.

In addition to the satisfaction of the conditions set forth in Section 2.3, at
the Closing the Buyer shall also deliver or cause to be delivered to the
Sellers:

 

(a) the Purchase Price due at the Closing as provided by Section 1.2;

 

15



--------------------------------------------------------------------------------

(b) a written certification by the Buyer consistent with Section 2.3(a) above,
that the Buyer is not aware of any fact or circumstance that makes any
representations or warranties herein untrue;

 

(c) An officer or director certified copy of the board resolution of the Buyer
approving this Agreement and the transactions contemplated hereby;

 

(d) a written certification acknowledging receipt by Buyer of (i) the Company
Share certificates, (ii) a share transfer form duly executed by the Sellers
transferring the Sale Shares to the Buyer; and (iii) the original Company Share
Register; and

 

(e) The Share Lock-up Agreement duly executed by the Buyer and the transfer
agent in the form attached hereto as Exhibit 2.2(p).

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE SELLERS AND THE COMPANY

The disclosures made by the Sellers and the Company to the Buyer hereunder,
appearing on Schedule 4 hereto (“Disclosure Schedule”) shall make reference and
correspond to the Sections contained in this Article 3. Each item so disclosed
in the Disclosure Schedule shall constitute an exception to the representations
and warranties to which it makes reference and shall be deemed to be disclosed
with respect to each section of the Disclosure Schedule to which it relates
and/or representation and warranty herein given, without the necessity of
repetitive disclosure or cross-reference, so long as such item is fairly
described with reasonable particularity and detail and it is reasonably apparent
that such description is applicable to another schedule contained in the
Disclosure Schedule. Except as otherwise set forth in the Disclosure Schedule
attached hereto as Schedule 4, the Sellers and the Company hereby jointly and
severally represent and warrant to the Buyer that the following statements in
this Article 3 are all true and correct.

 

3.1 Authorization and Good Standing; Organization.

 

(a) The Sellers have all requisite legal power, capacity and authority to
execute and deliver this Agreement and to carry out and perform their respective
obligations hereunder. This Agreement when executed and delivered by the Sellers
shall constitute a valid and binding obligation of each of them, enforceable in
accordance with its terms.

 

(b) The Company is a company with limited liability, validly existing, duly
qualified and properly licensed in the Samoa under the International Companies
Act of 1988 (amended); and the Target is a limited liability company validly
existing, duly registered and established and properly licensed in the PRC in
accordance with the Laws of the PRC.

 

(c) The Company and the Target have all requisite organizational and regulatory
power and authority (including all licenses, approvals, permits, registrations
and certifications from all Governmental Entities) to own, lease and operate
such entity’s properties and to carry on such entity’s business as now being
conducted in each jurisdiction in which business is conducted or property is
owned, leased or operated by such entity (or the nature of such entity’s
business makes such qualification or licensing necessary), except for such
failures that, individually or in the aggregate, would not be reasonably likely
to result in a Material Adverse Effect.

 

16



--------------------------------------------------------------------------------

(d) The Sellers previously have delivered to the Buyer true, correct and
complete copies of the documents evidencing the legal existence and organization
of the Company and the Target listed in Schedule 3.1(d) (collectively, the
“Organizational Documents”) as in effect on the date of this Agreement, and have
made available to the Buyer current and complete minute books containing all
minutes and material actions of the board of directors and shareholders with
respect to the Company and the Target for the three year period ending as at the
date of this Agreement, and the Disclosure Schedule contains a list describing
all material actions of the board made orally, and all Organizational Documents
and other documents herein specified or referenced are accurate and complete in
all material respects.

 

3.2 Affiliates and Subsidiaries.

Schedule 2 hereto contains a list of all subsidiaries of the Company, which
constitute all of the organizations in which the Company, directly or
indirectly, owns or otherwise controls any outstanding voting securities, other
voting interests, other equity interests or any rights to acquire any of the
aforementioned securities or interests.

 

3.3 Non-Contravention; Legal and Tax Compliance.

 

(a) Each of the Company and the Target possesses each approval, consent,
license, permit, waiver or other authorization necessary from any government,
administrative, judicial or other regulatory entity entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature over it (“Governmental Entity”) or pursuant to
any Order, Law, regulation, decree, permit or license that is applicable to it,
to the ownership or use of any of its assets, real or personal properties and
the Sale Shares (or registered capital equity interest, as the case may be), or
to the operation of its business (“Legal Requirement”) that is required to be
held by such entity for its operation or business (“Governmental
Authorization”). Each Governmental Authorization is valid and in full force and
effect and will continue to be valid and in full force and effect as each
Governmental Authorization so states on its face, as of and after the Closing. A
true and complete list of all material Governmental Authorizations is set forth
in Schedule 3.3(a) hereof.

 

(b) Neither the execution, delivery, and performance of this Agreement nor the
consummation of the transactions contemplated hereby will: (i) conflict with or
result in any breach of any provision of the Organizational Documents;
(ii) require the Company or the Target to obtain or make any Consents, Filings,
or Notices of or with any Governmental Entity; except as may be required by
Samoan Government Entities for the registration of amendments to the Company’s
Memorandum and Articles of Association; (iii) violate, conflict with, or result
in the breach of any of the terms of, accelerate, result in a modification of
the effect of, constitute an impermissible assignment or change of control
under, or cause the termination of or give any other contracting party the right
to terminate, or constitute a default (or give rise to any right of termination,
cancellation, or acceleration) under, or create a penalty under any provision of
any material note, bond, Contract, agreement, or other instrument to which the
Company or the Target is a party or is subject; (iv) violate any Order or Legal
Requirement applicable to the Company or the Target or any of their respective
assets; or (v) result in the creation of any Lien on any assets of the Company
or the Target. For purposes of this Agreement, “Contract” means any agreement,
contract, obligation, promise, commitment or undertaking (whether written or
oral and whether express or implied) that is legally binding.

 

(c) The execution, delivery, and performance of this Agreement by each of the
Sellers will not constitute a default under any agreement or instrument to which
any Seller is a party or is bound, or result in a breach of any Order to which
any Sellers is a party or is bound.

 

17



--------------------------------------------------------------------------------

(d) The Sellers, the Company and the Target are, and at all times have been, in
compliance with each Legal Requirement in all material respects.

 

(e) No event has occurred or circumstance exists that (with or without notice or
lapse of time) (i) may constitute or result in a material violation by the
Sellers, the Company or the Target of, or a failure on the part of the Sellers,
or the Company or the Target to comply with, any Legal Requirement to which it
is subject in all material respects or (ii) may give rise to any material
obligation on the part of the Sellers the Company or the Target to undertake, or
to bear all or any portion of the cost of, any remedial action of any nature.

 

(f) Neither the Company nor the Target has received any notice or other
communication (whether oral or written) from any Governmental Entity or any
other Person regarding (i) any actual, alleged, or potential material violation
of, or failure to comply with, any Legal Requirement relating to the Company or
the Target or (ii) any actual, alleged, or potential material obligation on the
part of the Sellers, the Company or the Target to undertake, or to bear all or
any portion of the cost of, any remedial action of any nature relating to its
business or employees.

 

(g) In connection with the procurement, negotiation, execution and delivery of
this Agreement (i) no illegal (under all applicable Law) or improper benefit has
been promised or given, whether directly or indirectly, to any government
official by the Sellers, the Company or the Target, and (ii) the Sellers, the
Company and the Target have otherwise acted in material compliance with all
applicable Laws.

 

3.4 Governmental Authorizations.

 

(a) Each of the Company and the Target is, and at all times has been, in
compliance with all of the terms and requirements of each Governmental
Authorization in all material respects.

 

(b) No event has occurred or circumstance exists that may (with or without
notice or lapse of time) (i) constitute or result directly or indirectly in a
violation of or a failure to comply with any material term or requirement of any
Governmental Authorization or Legal Requirement or (ii) result directly or
indirectly in the revocation, withdrawal, suspension, cancellation or
termination of, or any material modification to, any Governmental Authorization
currently applicable to the Company or the Target.

 

3.5 Capitalization; Ownership.

 

(a) The Sale Shares represent, as of the time immediately prior to the Closing,
eighty percent (80%) of all of the Capital Stock of the Company and, represent
eighty percent (80%) of the legal and beneficial ownership interests in the
Company or actual or contingent rights to acquire an interest in the Company.
The Sellers are all the shareholders of the Company, and the Company owns one
hundred per cent (100%) of the Capital Stock of the Target. Schedule 3.5(a)
correctly and accurately reflects the total number of shares of the Capital
Stock of the Company and the number of such shares owned by each Seller
immediately prior to the Closing.

 

(b) The Sale Shares have been duly authorized and validly issued and were not
issued in violation of any preemptive rights.

 

(c) The Company has no outstanding or authorized options, warrants, purchase
rights, subscription rights, conversion rights, exchange rights, or other
Contracts or commitments that would require the Company to issue, sell, or
otherwise cause to become outstanding any ownership interests in, or any
securities convertible into or exchangeable or exercisable for any ownership
interests in, the Company, other than pursuant to this Agreement and the
Organizational Documents.

 

18



--------------------------------------------------------------------------------

(d) The Sale Shares are not subject to any voting trust, shareholder agreement
or other similar Contract, including any Contract restricting or otherwise
relating to voting, dividend rights, or disposition of the Sale Shares, other
than pursuant to this Agreement and the Organizational Documents.

 

(e) The Sellers have valid, legal title of and owns the Sale Shares of the
Company free and clear of all Liens imposed by or of any third party as of the
Closing Date. When the Sale Shares are transferred to the Buyer, the transfer of
the Sale Shares will be in compliance with all applicable Laws, with all legal
and beneficial title to the Sale Shares vesting completely in the Buyer.

 

(f) The Company has valid, legal title of and owns the Target’s equity, free and
clear of all Liens imposed by or on behalf of any third party. The respective
equity interests of the Target are validly issued, fully paid, and
non-assessable, and all such equity interests are owned directly and entirely by
the Company. There are no existing options, warrants, calls, rights, or
Contracts or arrangements of any character to which the Company or the Target is
a party requiring, and there are no securities of the Target outstanding that
upon conversion or exchange would require, the issuance of any equity interests
in the Target or other securities convertible into, exchangeable for, or
evidencing the right to subscribe for or purchase any equity interests in the
Target. Neither the Company, the Target, or, to the Sellers’ Knowledge, any
other person is a party to any voting trust or other Contract or arrangement
with respect to the voting, redemption, sale, transfer, or other disposition of
the ownership interests in the Target. For purposes of this Agreement,
“Knowledge” means (i) the actual knowledge of a natural person or a director or
any executive officer of an entity or any of their Affiliates, as such knowledge
has been obtained in the normal conduct of the business and (ii) such knowledge
as a reasonably prudent Person in such position should have obtained upon the
exercise of reasonable diligence. Knowledge of the Sellers, the Company, or the
Target, when referred to in this Agreement, means the Knowledge of the
individuals listed and/or referred to in Schedule 3.5(f) (i.e., specified
officers and managers of the Sellers, the Company and the Target and their
immediate subordinates in the Sellers, the Company or the Target, and certain
other key employee as the case may be).

 

3.6 Environmental, Health and Safety Matters.

 

(a) Each of the Company and the Target has complied with and is in compliance in
all material respects with all Legal Requirements and all Contractual
obligations concerning public health and safety, worker health and safety,
occupational disease, and pollution or protection of the environment
(collectively, “Environmental, Health and Safety Requirements”). To the
Knowledge of the Sellers, no facts, events or conditions relating to the past or
present facilities, properties, business or operations of the Company or the
Target will prevent, hinder or limit continued compliance with Environmental,
Health and Safety Requirements, give rise to any material investigatory,
remedial or corrective obligations pursuant to Environmental, Health and Safety
Requirements, or give rise to any other material liability whatsoever (whether
accrued, absolute, contingent, unliquidated or otherwise) pursuant to any
applicable Environmental, Health and Safety Requirements.

 

(b) Neither the Company nor the Target has received any written notice, report
or other information regarding any actual or alleged violation of Environmental,
Health and Safety Requirements.

 

19



--------------------------------------------------------------------------------

(c) To the Knowledge of the Sellers, none of the following exists at any
property or facility owned or operated by the Company or the Target:
(i) asbestos-containing material in any form or condition, (ii) materials or
equipment containing polychlorinated biphenyls or (iii) landfills, surface
impoundments or disposal areas.

 

3.7 Business Scope.

The scope of business of each of the Company and the Target and each of their
respective business operations fully comply with all applicable Laws.

 

3.8 No Legal Action.

There is no action, suit, proceeding, claim, arbitration or investigation
pending or, to the Knowledge of the Sellers, threatened against the Company or
the Target, or any of their respective activities, properties or assets, or
against any officer, director or employee of any of such entities (in connection
with such officer’s, director’s or employee’s relationship with, or actions
taken on behalf of, the Company or the Target). There is no pending or, to the
Knowledge of the Sellers, threatened claim or litigation against the Company or
the Target (a) contesting its right to produce, manufacture, market, sell, use
or offer any products, process, methods, substance, component or other material
or service presently produced, manufactured, marketed, sold, used or offered or
planned to be produced, manufactured, marketed, sold, used or offered by the
Company or the Target; or (b) involving any Proprietary Assets (as described in
Section 3.10).

 

3.9 No Insolvency.

No Order has been made and no resolution has been passed for the winding up of
the Company or the Target and none of the Company or the Target is insolvent or
unable to pay its debts as they become due.

 

3.10 Status of Proprietary Assets.

 

(a) Each of the Company and the Target has full title and ownership of, or is
duly licensed or otherwise authorized to use, all Proprietary Assets (as defined
below) necessary and sufficient to carry on its business as now conducted and,
to the Knowledge of the Sellers, as proposed to be conducted except for the sale
or other distribution of any product of Company or any subsidiary thereof
(“Company Proprietary Assets”). The Company and the Target and the Sellers have
taken all commercially reasonable steps necessary to establish, maintain and
protect the ownership of the Company Proprietary Assets that are owned by the
Company or the Target or that the Company or the Target has the right to own. To
the Sellers’ Knowledge, it is not necessary and will not be necessary for the
Company or the Target to utilize any Proprietary Assets of the Sellers or any
employees, contractors, consultants, or other agents of the Sellers, Company, or
the Target made prior to their employment or engagement by any of such entities,
except for Proprietary Assets that have been assigned to or are otherwise owned
by the Company or the Target. To the Knowledge of the Sellers, it is not
necessary and will not be necessary for the Company or the Target to utilize any
Proprietary Assets of the Sellers or any former employees, contractors,
consultants, or other agents of the Sellers, Company, or the Target made prior
to or after their employment or engagement by any of such entities, except for
Proprietary Assets that have been assigned to or are otherwise owned by the
Company or the Target. For purposes of this Agreement, the “Proprietary Assets”
shall include without limitation any inventions, patents, patent applications,
trademarks, service marks, trade names, copyrights, trade secrets, confidential
and proprietary information, designs and proprietary rights.

 

(b)

None of the Company or the Target has granted to any third party any options,
licenses, interests, encumbrances, releases, waivers, or agreements of any kind
relating to any

 

20



--------------------------------------------------------------------------------

  Proprietary Asset of the Company or the Target. None of the Company or the
Target is obligated to pay any royalties or other payments to third parties with
respect to the marketing, sale, distribution, manufacture, license or use of any
product or service of the Company or the Target, any Company Proprietary Asset,
or any other property or rights.

 

(c) Each item of the Company Proprietary Assets owned by each of the Company or
the Target or that the Company or the Target is licensed or otherwise authorized
to use immediately prior to the Closing is available for use by the Company or
the Target on identical terms and conditions immediately subsequent to the
Closing. Each of the Company and the Target has taken all commercially
reasonable actions to maintain and protect each item of the Company Proprietary
Assets that it owns or has the right or option to own and will continue to
maintain and protect all of such Proprietary Assets prior to Closing so as not
to materially adversely affect the validity or enforceability thereof. None of
the Company or the Target is in breach of any material term or has failed to
satisfy any material condition of any license, agreement, or other authorization
by which the Company or Target is licensed or otherwise authorized to use any
item of Company Proprietary Assets.

 

(d) None of the Company or the Target has interfered with, infringed upon,
misappropriated, or otherwise come into conflict with any Proprietary Assets
rights of third parties, and no product or service of the Company or the Target
has interfered with, infringed upon, misappropriated, or otherwise came into
conflict with, any Proprietary Assets rights of third parties. To the Knowledge
of the Sellers, the Company, and the Target and their respective directors,
officers, and employees with responsibility for Proprietary Assets matters:
(i) none of the Company or the Target will interfere with, infringe upon,
misappropriate, or otherwise come into conflict with, any Proprietary Assets
rights of third parties as a result of the continued operation of its business
as presently conducted or as presently proposed to be conducted except for the
sale or other distribution of any product of Company or any subsidiary thereof;
(ii) no product or service of the Company or the Target will interfere with,
infringe upon, misappropriate, or otherwise come into conflict with, any
Proprietary Assets rights of third parties; and (iii) there are no facts that
indicate a likelihood of any of the foregoing. None of the Company or the
Target’ respective directors, officers, or employees with responsibility for
Proprietary Assets matters have ever received any charge, complaint, claim,
demand or notice alleging any such interference, infringement, misappropriation
or violation (including any claim that the Company or the Target should or must
license or refrain from using any Proprietary Assets rights of any third party).
To the Knowledge of the Sellers, the Company, and the Target and such party’s
directors, officers, and employees with responsibility for Proprietary Assets
matters, no third party has interfered with, infringed upon, misappropriated or
otherwise come into conflict with any Proprietary Assets rights of the Company
and the Target. None of the Company or the Target has ever agreed to or is
otherwise obligated to indemnify or defend any third party for or against any
interference, infringement, misappropriation or other conflict with respect to
any product or service thereof or any item of Company Proprietary Asset.

 

(e) Schedule 3.10(e) hereto identifies each patent, patent application,
trademark registration, and trademark application owned by the Company or the
Target. Schedule 3.10(e) also identifies each material unregistered trademark,
service mark, trade name, corporate name or Internet domain name used by the
Company or the Target in connection with any of its businesses. With respect to
each item of such Proprietary Assets identified in Schedule 3.10(e) in
connection with this Section 3.10(e):

 

  (i) the Company and/or the Target, as the case may be, owns and possesses all
right, title, and interest in and to the item, free and clear of any Lien,
license or other restriction or limitation regarding use or disclosure;

 

21



--------------------------------------------------------------------------------

  (ii) the item is not subject to any outstanding injunction, judgment, order,
decree, ruling or charge;

 

  (iii) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim or demand is pending or, to the Knowledge of the Sellers, the Company, or
such Target or any of its directors, officers, and employees with responsibility
for Proprietary Assets matters, is threatened that challenges the legality,
validity, enforceability, use or ownership of the item, and to the Knowledge of
the Sellers, the Company, or such Target or any of its directors, officers, and
employees with responsibility for Proprietary Assets matters, there are no
grounds for the same; and

 

  (iv) no loss or expiration of the item is pending or reasonably foreseeable,
or to the Knowledge of the Sellers, threatened, except for patents expiring at
the end of their statutory terms and not as a result of any act or omission by
the Company or the Target, including without limitation, a failure by the
Company or the Target to pay any required maintenance fees.

 

(f) [RESERVED]

 

(g) Each person who is or was an employee or independent contractor of the
Company or the Target and who is or was involved in the creation or development
of any product or service thereof or was provided access to confidential or
proprietary information of the Company or the Target has entered into a written
agreement with the Company or the Target pursuant to which such person, inter
alia, assigned to the Company or the Target all intellectual property rights in
any work performed by such person and agreed to maintain the confidentiality of
all such proprietary and confidential information and trade secrets, each such
agreement is in full force and effect and a form of each such agreement is
listed on Schedule 3.10(e) and ownership of and title to all such intellectual
property rights has in fact vested unconditionally in the Company and/or the
Target.

 

(h) None of the Company or the Target is a party to any agreement or
arrangement, or is subject to any law, rule, or regulation, under which any
governmental entity had or has acquired rights or has the right or ability to do
so in the future, with respect to any product or service of the Company or the
Target or any Proprietary Assets of the Company or the Target.

 

(i) None of the Company or the Target, nor, any employee or owner thereof, nor,
to the Knowledge of the Sellers, any independent contractor, consultant, or
agent thereof, is a member, affiliate or participant of or in any standards or
certification body, industry or governmental consortium, or trade group. None of
the Company or the Target, nor any employee, independent contractor, consultant,
agent, or owner thereof, (i) has granted or is obligated to grant any right,
title or interest in or to any of the Proprietary Assets or any product or
service of the Company or Target (including without limitation any obligation to
license on a royalty-free or reasonable-and-non-discriminatory basis) pursuant
to any agreement, by-law, understanding, or requirement of any standards or
certification body, industry or governmental consortium, or trade group; or
(ii) has submitted to any standards or certification body, industry or
governmental consortium, or trade group any declaration, assurance, disclaimer,
proposal, or other statement relating to any of the Proprietary Assets of the
Company or the Target.

 

3.11 Related Transactions.

No employee, officer, or director of the Company or any of the Sellers Target,
nor any of the Sellers is, directly or indirectly, indebted to the Company or
the Target, nor are

 

22



--------------------------------------------------------------------------------

the Company or the Target indebted, directly or indirectly (or committed to make
loans or extend or guarantee credit) to any such parties, nor does any other
individual or entity have a right to recover any claims as a direct or indirect
successor, assignee, heir or holder in due course of a debt or debt instrument
originally created by the Company or the Target in favor of the Sellers.

 

3.12 Conduct of Business of the Company and the Target.

Since January 29, 2010 the Company and the Target have conducted their
respective businesses only in the ordinary course of business and, in all
material respects, consistent with past practice. Since January 29, 2010 there
has not occurred any act, occurrence or transaction which has resulted or would
be reasonably likely to result in a Material Adverse Effect or which may
constitute a breach of the provisions of Article 5 of this Agreement had the
date of any such act, occurrence or transaction occurred following the date
hereof. Without limiting the generality of the forgoing and, in each instance
excluding the transactions contemplated by this Agreement, since January 29,
2010, neither the Company nor the Target has:

 

(a) created, incurred, assumed, or guaranteed any indebtedness or become subject
to any material liabilities, or guaranteed payment or performance of any debt or
obligation of a third party, other than liabilities incurred in the ordinary
course of business;

 

(b) subjected any of its material assets to any Liens, except for (i) Liens for
taxes not yet delinquent, (ii) Liens imposed by Law and incurred in the ordinary
course of business for obligations not yet due to carriers, warehousemen,
laborers, materialmen and the like and (iii) Liens listed on Schedule 3.12(b)
(“Permitted Liens”);

 

(c) sold, assigned, licensed or transferred any material assets, other than in
the ordinary course of business;

 

(d) suffered any material theft, damage, destruction or loss to any property or
properties owned by it, whether or not covered by insurance, or forgiven or
canceled any material claims, or waived any right of material value;

 

(e) increased in any material respect its total number of employees or the
compensation, bonuses, or benefits payable or to become payable to any
directors, officers, employees, agents, or representatives, except as required
under any existing employment agreement or as required by Law;

 

(f) suffered any material work stoppage;

 

(g) changed in any material respect any of its accounting principles or the
methods of applying such principles;

 

(h) entered into any agreement with any of the Sellers, or any partner, member,
owner, or affiliate of the Sellers;

 

(i) made any material change in the manner and timing of payment of trade and
other payables nor accelerated the collection of accounts receivable in the
ordinary course of business;

 

(j) amended its Organizational Documents;

 

(k) declared or paid any dividend or distribution with respect to the Sale
Shares or the registered capital equity interest of the Target;

 

23



--------------------------------------------------------------------------------

(l) made any capital expenditures in excess of RMB 50,000 or made any commitment
therefor of RMB 50,000 individually or RMB 100,000 in the aggregate (or of the
foreign currency equivalents thereof);

 

(m) authorized for issuance, issued, sold, pledged or delivered any equity
interests or any securities convertible into or exchangeable or exercisable for
other equity interests, or redeemed, purchased, or otherwise acquired any other
equity interests;

 

(n) merged or consolidated with any Person or entered into any partnership,
joint venture, association, or other business organization;

 

(o) materially changed or altered any of the terms of outstanding receivables or
accelerated the collection of receivables;

 

(p) disclosed any proprietary confidential information other than pursuant to a
non-disclosure agreement entered into in the ordinary course of business;

 

(q) sold, transferred or licensed any intellectual property rights of any nature
other than licenses granted in the ordinary course of business on commercial
terms and on a non-exclusive basis in conjunction with the sale of product in
the ordinary course of business;

 

(r) waived any rights of material value or suffered any extraordinary losses;

 

(s) made any charitable contributions or pledges in excess of RMB 500 in the
aggregate;

 

(t) factored any receivables, entered into any Contracts that might restrict the
ability of their respective businesses to operate freely post-Closing
(including, but not limited to, non-competition agreements, exclusive dealing
arrangements or the like), made any investments in equity or debt instruments of
third parties, nor, to the Knowledge of the Sellers, become the subject of any
investigation or claim; or

 

(u) other than this Agreement, entered into any agreement or commitment to do
any of the foregoing.

 

3.13 Property Title.

 

(a) All properties and assets owned by the Company and the Target are free and
clear of any mortgages, Liens, encumbrances and security interests, except for
Permitted Liens. With respect to the properties leased by the Company or the
Target, the Company and the Target is in material compliance with such leases.
The Company and the Target owns or leases all properties and assets necessary to
conduct such party’s business and operations as presently conducted and as
proposed to be conducted by the Buyer.

 

(b) The transfer of certain factory buildings located at No. 71 Dongfang Street,
Shuizhai Town, Wuhua County, Meizhou, Guangdong Province, and related land use
right (collectively, the “Dongfang Property”, which is an “Excluded Property”)
by the Target to Lisun Hardware (Shenzhen) Co., Ltd. (“Lisun”) has been
completed, the full purchase price has been received by the Target from Lisun
(except that the official transfer of title in the Dongfang Property to Lisun
has not been completed due to a dispute between the Target and certain retired
employees of the Target regarding such persons’ interests in the Dongfang
Property), and all taxes, fees and charges due and payable in connection with
such transfer shall be solely borne by Lisun.

 

24



--------------------------------------------------------------------------------

(c) The transfer of the land use rights with respect to certain undeveloped
industrial land located in Huacheng Town, Wuhua County, Guangdong Province (such
land use rights, an “Excluded Property”), for RMB 1,400,000 has been completed,
the purchase price has been received by the Target in full, the Target does not
own or hold any of the title, right, interest to and in such land use right and
all taxes and charges due and payable by the Target in connection with such
transfer have been paid in full.

 

3.14 Condition and Sufficiency of Assets.

All buildings, structures, fixtures, building systems, tooling and equipment,
and all other assets of the Company and the Target, are in reasonable condition
and repair (ordinary wear and tear excepted) and sufficient for the operation of
the Company’s and the Target’ respective businesses as presently conducted and
as reasonably can be contemplated in the foreseeable future.

 

3.15 Accounts Receivable.

All accounts receivable of the Company and the Target that are reflected on the
Auditable Statements (as such term is defined in Section 3.20) or on the
accounting records of the Company and the Target as of the Closing Date
(collectively, the “Accounts Receivable”) represent valid obligations arising
from sales actually made or services actually performed in the ordinary course
of business of the Company or the Target. All reserves for Accounts Receivable
have been established in accordance with PRC GAAP and reflect the Sellers’ good
faith estimate of the Accounts Receivable reasonably determined to be at risk.

 

3.16 Inventory.

All inventory of the Company and the Target, whether or not reflected in the
Auditable Statements, consists of a quality and quantity usable and salable in
the ordinary course of business. Excess and/or obsolete inventory have been
appropriately reserved for on the Auditable Statements. All inventory is
supported by relevant, valid VAT invoices in respect of the input VAT paid in
accordance with all applicable VAT rules and regulations.

 

3.17 Employment and Labor Union.

 

(a) Neither the Company nor the Target is bound by or subject to any Contract,
commitment or arrangement with any labor union, and, no labor union has
requested, sought or attempted to represent any employees, representatives or
agents of the Company or the Target. There is no strike or other labor dispute
pending or, to the Knowledge of the Sellers, threatened involving the Company or
the Target nor are any of such entities aware of any labor organization activity
involving its employees. To the Knowledge of the Sellers, no employee of the
Company, or the Target, is in material violation of any Legal Requirement, or
any material term of any employment Contract, or other Contract relating to the
relationship of any such employee with the Company or the Target or any other
party because of the nature of the business conducted or to be conducted by the
Company and the Target.

 

(b) None of the Sellers or the Target is aware that any officer or such core
employee listed on Schedule 3.17(b), or any group of core employees, intends to
terminate their employment with the Company or the Target, nor does any such
entity intend to terminate the employment of any such employees.

 

(c)

With regard to employment and staff or labor management, the Company and the
Target has complied in all material respects with all applicable Legal
Requirements,

 

25



--------------------------------------------------------------------------------

  including without limitation, Laws pertaining to overtime compensation,
minimum wage, welfare funds, social benefits, union or workers’ activity
funding, medical benefits, insurance, retirement benefits, housing funds or
pensions.

 

(d) None of the Company or the Target is a party to or bound by any Contract of
any nature to employ, hire (either directly or through a labor service agency
such as FESCO or CIIC or labor outsourcing service), retain, compensate, pay or
provide benefits to any Person that has not been provided to the Buyer in the
due diligence materials in writing, other than such Contracts with respect to
low-level clerical, janitorial or other support staff performing fungible
functions.

 

(e) Neither the Company nor the Target has any material labor relations problem
pending or, to the Knowledge of the Sellers, threatened.

 

3.18 Minute Books.

The minute books of the Company and the Target contain complete summaries of all
meetings of directors and shareholders for the three year period ending as at
the date of this Agreement and Schedule 3.18 contains a list describing all
material actions of the board made orally, and the transactions referred to in
such minutes are accurately described in all material respects.

 

3.19 Contracts; No Defaults.

Neither the Company nor the Target is a party to any Contracts (i) other than
Contracts entered into in the ordinary course of business, (ii) having a term in
excess of six (6) months; (iii) involving payments in excess of RMB 20,000; or
(iv) involving terms or conditions that are other than commercially reasonable
and at arms length. Neither the Company nor the Target is in default in the
performance, observance or fulfillment of any of the obligations, covenants,
undertakings or conditions contained in any agreement or instrument to which it
is a party which may have a Material Adverse Effect on the condition, financial
or other, of such entity. The Sellers have provided to the Buyer in the due
diligence materials all material Contracts, including, but not limited to, all
Contracts containing any restrictive covenants, non-compete or exclusive dealing
provisions, product tie-in requirements, “most favored nation” or similar
preferential pricing clauses, or any other restrictions on business practices of
the Company or the Target.

 

(a) Neither the Company nor the Target is a party to or bound by any of the
following:

 

  (i) any Contract that involves remaining performance of services or delivery
of goods or materials by or to the Company or the Target of an amount or value
in excess of RMB 20,000;

 

  (ii) any Contract that was not entered into in the ordinary course of business
and that involves expenditures or receipts of the Company or the Target in
excess of RMB 20,000;

 

  (iii) any lease, rental or occupancy agreement, license, installment and
conditional sale agreement, or other Contract affecting the ownership of,
leasing of, title to, use of, or any leasehold or other interest in, any real or
personal property which has not been disclosed to the Buyer (except agreements
relating to personal property having remaining payments of less than RMB
20,000 per agreement and except for any Loans);

 

26



--------------------------------------------------------------------------------

  (iv) any undisclosed licensing or royalty agreement with respect to patents,
trademarks, copyrights, or other intellectual property (including software);

 

  (v) any collective bargaining agreement or other Contract to or with any labor
union or other employee representative of a group of employees;

 

  (vi) any joint venture, partnership, or other Contract (however named)
involving a sharing of profits, losses, costs, or liabilities by the Company or
the Target with any other Person (other than commission and other similar
agreements that involve expenditures of less than RMB 10,000 per year);

 

  (vii) any Contract containing covenants that in any way purport to restrict
the business activities of the Company or the Target or limit the freedom of the
Company or the Target to engage in any line of business, freely purchase from
any source or to compete with any Person (including without limitation Contracts
containing restrictive covenants, non-competition or exclusive dealing
obligations, product tie-in requirements, “most favored nation” clauses, pricing
restrictions or any other restrictions on business practices);

 

  (viii) any Contract providing for payments to or by any Person based on sales,
purchases, or profits, other than direct payments for goods (other than
commission and other similar agreements that involve expenditures of less than
RMB 10,000 per year);

 

  (ix) any Contract for capital expenditures in excess of RMB 50,000;

 

  (x) any warranty, guaranty, or other similar undertaking with respect to
contractual performance extended by the Company other than in the ordinary
course of business;

 

  (xi) any note, bond or other instrument evidencing indebtedness of the Company
for borrowed money;

 

  (xii) any mortgage, security agreement or other instrument creating or
relating to an encumbrance on assets of the Company or the Target;

 

  (xiii) any undisclosed Contract with the Sellers, or any Affiliate of Company,
the Target or the Sellers;

 

  (xiv) any employment, agency, representative, distribution or consulting
Contracts that are not on standard forms of the Company or the Target, as
applicable; or

 

  (xv) any Contract terminable on a change of control or on failure to satisfy
any financial performance standards set forth in such Contract.

 

(b) The Sellers have made available to the Buyer true and complete copies of
each of the written Contracts to which the Company or the Target is a party and
has provided to the Buyer a written summary of all oral Contracts (if any) to
which the Company or the Target is a party.

 

(c) Each Contract to which the Company or the Target is a party is in full force
and effect and is valid and enforceable in accordance with its terms, subject to
the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar Laws relating to or affecting creditors’ rights
generally. To the Knowledge of the Sellers, no other Person that has or had any
obligation or liability under any

 

27



--------------------------------------------------------------------------------

Contract to which the Company or the Target is a party is in default under the
terms of such Contract. Each of the Company and the Target has performed, in all
material respects, all obligations under all Contracts to which it is a party
and none of the Sellers has any Knowledge of any actual or anticipatory breach
by the Company, the Target or any counterparty to any Contract.

 

(d) To the Knowledge of the Sellers, no event has occurred or circumstance
exists that (with or without notice or lapse of time) may contravene, conflict
with, or result in a material violation or breach of, or give the Company, the
Target or other Person the right to declare a default or exercise any remedy
under, or to accelerate the maturity or performance of, limit the scope of, or
benefits under, or to cancel, terminate, or modify, any Contract required to be
disclosed pursuant to Section 3.19(a); and

 

(e) Neither the Company nor the Target is a party to any Contract required to be
disclosed pursuant to Section 3.19(a) that cannot be reasonably expected to be
timely performed without expenditure of time or funds versus what would normally
be expected in the ordinary course of business for such Contract, or that
requires such party to refund any payments received for work not yet performed.

 

3.20 Auditable Statements; Material Facts.

In connection with the transactions contemplated by this Agreement, the Sellers
have provided, or have caused the Company and the Target to furnish to the Buyer
and have included in Schedule 3.20, true, accurate and complete copies of the
following statements in an auditable condition: (i) the bank account records of
the Company and the Target for the years ended December 31, 2008 and
December 31, 2009, respectively, and the period commencing on January 1, 2010
and ended on the last day of the fiscal quarter immediately prior to the Closing
(such periods collectively, the “Audit Periods”); (ii) the unaudited balance
sheets (including the shareholders’ equity), statements of income, and cash
flows of the Target for the Audit Periods, prepared in accordance with PRC
Generally Accepted Accounting Principles (“PRC GAAP”) consistently applied;
(iii) the unaudited balance sheets (including the shareholders’ equity),
statements of income, and cash flows of the Company for the Audit Periods,
prepared in accordance with United States Generally Accepted Accounting
Principles (“US GAAP”) consistently applied; and (iv) the unaudited consolidated
balance sheets (including the shareholders’ equity), statements of income, and
cash flows of the Company and the Target for the Audit Periods, prepared in
accordance with US GAAP consistently applied (collectively, the “Auditable
Statements”). The Auditable Statements shall be based upon reliable 1 financial
information contained in the books

 

1

“Reliable” financial records should generally include:

 

  •  

a record of the assets and liabilities of the business;

 

  •  

a record of all entries from day to day of all sums of money received and
expended by the business and the matters in respect of which the receipt and
expenditure take place;

 

  •  

a record of all goods purchased, of all goods in inventory and of all goods sold
in the carrying on of that business showing the goods, and the sellers and
buyers in sufficient detail to readily support the quantities and values of the
goods and the identities of the sellers and buyers; and all invoices relating
thereto; and

 

  •  

statements (including quantities and values) of trading stock held by the
business at the end of each financial year/period; and records of stocktaking
from which the statements have been prepared.

 

28



--------------------------------------------------------------------------------

and records of the Company (in their current state) and the Target (which the
Sellers shall make available for inspection by the Company’s auditors) and, in
the aggregate, fairly present in all material respects the financial condition
as of the dates thereof and the results of operations for the periods referred
to therein of the Company and/or the Target, as applicable, from which audited
financial statements in compliance with US GAAP can be generated in a timely
manner to enable the Buyer to fulfill its obligation as a reporting entity under
the U.S. Securities Exchange Act of 1934, as amended (the “Exchange Act”) with
respect to the transactions contemplated hereunder. Neither the Sellers nor the
Company nor the Target are aware of any information, fact or circumstance which
has or would have a Material Adverse Effect which has not been fully and
accurately disclosed in writing to the Buyer.

 

3.21 Current Operation.

Neither the Sellers nor the Company nor the Target are aware of any existing
fact or circumstance that may have a Material Adverse Effect on the ability of
the Company or the Target to conduct its business as presently conducted or as
proposed to be conducted by the Buyer.

 

3.22 Business Relationships.

 

(a) There are no unresolved disputes outstanding with any of the customers,
vendors or employees of the Company or the Target and no sales manager or more
senior management personnel of the Company or the Target has any Knowledge that
a significant customer or vendor has refused to continue to do business with
such entity or has stated its intention to the Company or the Target not to
continue to do business with such entity or to reduce the amount of such
business since January 29, 2010. Since January 29, 2010, there has not been any
shortage, unavailability or material price increase of any raw materials
necessary to manufacture any of the products sold by the Company or the Target
and there is no current shortage or unavailability that may lead to any such
shortage.

 

(b) Since January 29, 2010, there has been no termination of any major
independent distributor, wholesaler, sales representative, or agent relationship
of the Company or the Target, nor does any sales manager or more senior
management personnel of the Company or the Target have Knowledge that any
current independent distributor, wholesaler, sales representative or agent
indicated any intention to terminate or change the terms of its relationship
with the Company or the Target.

 

3.23 No Undisclosed Liabilities.

Except as expressly accounted for in the Auditable Statements or, to the extent
arising prior to the Closing Date in the ordinary course of business as
permitted under Section 5.1 (in either case, none of such liabilities being a
material uninsured liability for breach of Contract, breach of warranty, tort,
infringement, claim or lawsuit), neither the Company nor the Target has any
liabilities or obligations of any nature whatsoever, fixed or contingent, known
or unknown, currently due or payable in the future.

As part of the financial records, source documents such as bank receipts and
payments, sales invoices, purchase invoices, bank statements and advices,
costing records and worksheets, and payroll calculation worksheets that support
the accounting entries in the records must exist.

Furthermore, the financial records should have proper audit trail enabling the
auditors to trace account balances, transaction entries and calculations to form
judgment on their validity. It should provide step-by-step documented histories
of all transactions recording their flows from initiation to finalization.



 

29



--------------------------------------------------------------------------------

3.24 Product Safety and Compliance with Specifications.

 

(a) There has been no pattern of defects in the design, construction,
manufacture, installation or compliance with specifications of, or any basis for
any liability relating to, any product made, manufactured, constructed,
distributed, sold, leased or installed by the Company or the Target or their
employees or agents, that may adversely affect the performance or quality of
such product. Each product has been designed, constructed, manufactured,
packaged, installed and labeled in material compliance with all regulatory,
engineering, industrial and other codes applicable thereto, and neither the
Sellers nor the Company nor the Target have received notice of any alleged
noncompliance with any such code. No product manufactured by the Company or the
Target contains any asbestos or asbestos-containing materials.

 

(b) Neither the Company nor the Target have been required to file, or has filed,
a notification or other report to a Governmental Entity concerning actual or
potential hazards with respect to any product manufactured or sold by either the
Company or the Target.

 

(c) The products of the Company and the Target comply with all applicable
provincial, state and local Laws, regulations, Orders, and mandatory or
generally-accepted industry standards, requirements and certifications in all
material respects. Without limiting the foregoing, the products of the Company
and Target meet all applicable requirements and standards of the PRC Measures
for the Control of Pollution from Electronic Information Products effective
March 1, 2007, and any other Legal Requirements as may be in effect as of
Closing.

 

3.25 Product Warranty.

Except as expressly reserved for in the Auditable Statements, each product
manufactured, sold, leased or delivered by the Company or the Target has been in
conformity with all applicable Contractual commitments and all express and
implied warranties in all material respects, and neither the Company nor the
Target has any material liability or material contingent liability for
replacement or repair thereof or other damages in connection therewith. No
product manufactured, sold, leased or delivered by the Company or the Target is
subject to any guaranty, warranty or other indemnity beyond the applicable
standard terms and conditions of sale or lease. The Sellers have delivered to
the Buyer true, correct and complete copies of the standard terms and conditions
of sale or lease for the Company and the Target (containing applicable guaranty,
warranty and indemnity provisions).

 

3.26 Guaranties.

Neither the Company nor the Target is a guarantor or is otherwise liable for any
liability or obligation (including indebtedness) of any other Person.

 

3.27 Trade Allowance.

Neither the Company nor the Target has in effect any trade allowance, billback,
rebate, discount, sale or return or similar program with its customers.

 

30



--------------------------------------------------------------------------------

3.28 Tax.

For purposes of this Agreement, the following definitions shall apply:

“Tax” or “Taxes” means all tax imposed by any Governmental Entity in Samoa, the
PRC, or elsewhere, including national, provincial, local, or foreign taxes and
other taxes on income, estimated income, alternative or add-on minimum, gross
receipts, profits, withholding (e.g. employees’ individual income taxes),
business, license, occupation, stamp, premium, value added, consumption,
utility, franchise, service, personal and real property (including special
assessments or charges), sales, use, transfer, gains, excise, severance,
environmental, unclaimed property, employment, unemployment, payroll,
withholding, disability, social security, minimum tax, capital stock,
registration, or any other tax, custom duty, ad valorem levy, governmental fee,
or other like assessment or charge of any kind, together with any interest or
any penalty, addition to tax, or additional amount, whether disputed or not, and
including any liability for the Taxes of any person as a transferee, successor,
or agent, by Contract, or otherwise.

“Tax Claims” means any and all liabilities, damages, losses, costs, penalties,
fines and reasonable expenses (including reasonable attorneys’ fees and expenses
and costs to investigate) arising in connection with Taxes or failure to timely
file true, correct and accurate Tax Returns, together with any assertion, claim,
warning, notice, assessment, whether oral or written, made or issued by any
Governmental Entity with any responsibility for or jurisdiction over any Taxes,
or an employee or duly appointed agent of such Governmental Entity, which could,
if proven correct or not complied with, result in Damages for failure to timely
and correctly pay the subject Taxes and/or timely file, true, correct and
accurate Tax Returns.

“Tax Returns” means all returns, forms, computations, declarations, elections
and claims for refund relating to any Taxes, including any schedules or
attachments thereto and any amendments thereof.

The Sellers represents and warrants to the Buyer, as follows:

 

(a) all Tax Returns required to be filed on or before the Closing Date by, or
with respect to, the Company and the Target have been duly and timely filed
(taking into account any extensions);

 

(b) the information included in the Tax Returns filed by or with respect to the
Company and the Target is complete and accurate in all material respects;

 

(c) all Taxes due and payable on or before the Closing Date by the Company and
the Target have been timely paid;

 

(d) no Taxes are due in any jurisdiction in which Tax Returns have not been
filed;

 

(e) there are no pending Tax Claims, or, to the Knowledge of the Sellers,
threatened with respect to the Company or the Target in respect of any material
amount of Taxes;

 

(f) to the Knowledge of the Sellers, no notice or claim has been made by a
Governmental Entity in a jurisdiction where the Company or the Target does not
file a particular Tax Return that it is or may be subject to that particular Tax
in that jurisdiction;

 

(g) there are no liens for Taxes upon the assets of the Company or the Target;

 

(h) no request has been made for an extension of time within which to file Tax
Returns with respect to the Company or Target, for which Tax Returns have not
yet been filed;

 

(i) there has been no extension or waiver of the statute of limitations period
applicable to any Tax of the Company or the Target, which period (after giving
effect to such extension or waiver) has not yet expired;

 

31



--------------------------------------------------------------------------------

(j) the balance sheet included in the Auditable Statements reflects an adequate
reserve for all material Taxes for which the Company and the Target may be
liable for all taxable periods and portions thereof through the date thereof;

 

(k) the Company and the Target have withheld and paid all Taxes required to have
been withheld and paid by such entity under all applicable Legal Requirements;

 

(l) the Company and the Target have filed or caused to be filed all Tax Returns
that are or were required to be filed by them pursuant to applicable Legal
Requirements. The Sellers have delivered to the Buyer complete copies thereof,
and of all examination reports and statements of deficiency filed or received by
either the Sellers or the Company or the Target for all taxable periods from and
including 2003 to present, and Schedule 3.28(l) contains a complete and accurate
list of, all such tax filings filed since its establishment. The Company and the
Target have properly prepared and timely filed all Tax Returns that they have
been required to file (taking into account any extensions). All Tax Returns are
correct and complete in all material respects;

 

(m) except for withholding liabilities, neither the Company nor the Target have
any liability for Taxes of any other person (other than the Company or the
Target) as a transferee, successor, or agent, by Contract, or otherwise;

 

(n) neither the Company nor the Target has ever been a party to or bound by any
Tax-indemnity, Tax-allocation, or Tax-sharing agreement;

 

(o) each of the Company and the Target is duly and properly registered in each
and every country and territory where required by applicable Legal Requirements
for VAT and any other equivalent local or regional Taxes for which registration
is required by applicable Legal Requirements;

 

(p) each of the Company and the Target is, and has at all times been, resident
for purposes of Taxes, or has carried on business, only in its respective place
of incorporation or formation; and

 

(q) neither the Company nor Target has been a U.S. real property holding
corporation within the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(1)(A)(ii) of the Code.

 

3.29 Insurance.

 

(a) The Sellers have provided to the Buyer in the due diligence materials true
and complete copies of all policies of insurance to which the Company and the
Target are or were parties to at any time within three (3) years preceding the
date of this Agreement.

 

(b) Each of the Company and the Target has at all times maintained insurance
relating to its business and covering property, fire, casualty, liability, life
and all other forms of insurance (a) in full force and effect; (b) sufficient
for compliance, in all material respects, with all requirements of applicable
Law and of any Contract to which the Company or such of the Target is subject;
(c) insuring against risks of the kind customarily insured against and in
amounts customarily carried by similarly-sized businesses operating in its
industry in China; and (d) providing commercially reasonable insurance coverage
for the activities of the Company and the Target. All premiums due with respect
to the insurance policies covering all periods through the Closing Date have
been paid, all such policies remain in full force in effect and no act,
omission, event or change of circumstance has occurred that may invalidate in
whole or in part any such insurance policies.

 

32



--------------------------------------------------------------------------------

3.30 Anti-Terrorism Laws.

Each of the Sellers hereby certifies, represents and warrants to the Buyer that
(A) neither the Company nor the Target is on the List of Specially Designated
Persons maintained by the Office of Foreign Assets Control of the U.S.
Department of Treasury; and; (B) none of the Sellers, the Company or the Target
is otherwise in violation of any of the Anti-Terrorism Laws. For purposes of
this Agreement, “Anti-Terrorism Laws” means Executive Order 13224 issued by the
President of the United States; the Global Terrorism Sanctions Regulations (31
C.F.R. Part 594); the Terrorism Sanctions Regulations (31 C.F.R. Part 595); the
Terrorism List Governments Sanctions Regulations (31 C.F.R. Part 596); the
Foreign Terrorist Organizations Sanctions Regulations (31 C.F.R. Part 597); and
the Foreign Narcotics Kingpin Sanctions Regulations (31 C.F.R. Part 598). The
Sellers shall immediately notify the Buyer in writing if the Sellers have
Knowledge of any violation or pending violation of any of the Anti-Terrorism
Laws by the Sellers, the Company or the Target. Any misrepresentation of the
above by the Sellers, or any violation of the Anti-Terrorism Laws by the Company
or the Target shall be sufficient cause for immediate termination of this
Agreement and any other agreement or arrangement among the Sellers, the Buyer
and the Company.

 

3.31 Powers of Attorney.

Schedule 3.31 sets forth a list of all powers of attorney granted or entered
into by the Company or any of its subsidiaries that are still in effect.

 

3.32 Compliance with Anti-Boycott Laws.

 

(a) The Company and the Target is and at all times has been in compliance with
all applicable Legal Requirements relating to applicable export control and
trade embargoes. No product sold or service provided by such party during the
last five (5) years has been, directly or indirectly, sold to or performed on
behalf of Cuba, Iraq, Iran, Libya or North Korea.

 

(b) If any of the following Legal Requirements had been applicable to the
Company and/or the Target prior to the Closing, neither the Company nor the
Target would have violated any anti-boycott prohibitions contained in 50 U.S.C.
sect. 2401 et seq. or taken any action that can be penalized under Section 999
of the U.S. Code. During the last five (5) years, neither the Company nor the
Target have been a party to, or a beneficiary under or performed any service or
sold any product to customers in Bahrain, Iraq, Jordan, Kuwait, Lebanon, Libya,
Oman, Quatar, Saudi Arabia, Sudan, Syria, United Arab Emirates or the Republic
of Yemen.

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BUYER

The Buyer represents and warrants to the Sellers as follows:

 

4.1 Corporate Organization.

The Buyer is a duly established, registered and validly existing corporation
under the Laws of the State of Nevada, United States.

 

33



--------------------------------------------------------------------------------

4.2 No Violations; Consents.

The execution, delivery and performance of this Agreement and the other
documents delivered hereunder and transactions contemplated herein and therein
will not violate, contravene or conflict with, permit the acceleration,
cancellation or termination of any right or obligation under, result in a breach
of or constitute a default under (with or without the giving of notice or the
lapse of time or both), (a) the Buyer’s Articles of Incorporation or any note,
mortgage, Contract, instrument, judgment or instrument, to which Buyer is a
party or by which any of its properties or assets is bound or (b) any Law, rule
or regulation to which the Buyer is a party or by which any of its properties or
assets is bound, except as would not reasonably be expected to materially
adversely affect Buyer’s ability to consummate the transactions contemplated
herein.

 

4.3 Authorization; Execution and Delivery.

The Buyer has full corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. The execution and delivery
of this Agreement and the consummation by it of the transactions contemplated
herein have been duly authorized by all necessary corporate action on the part
of the Buyer. This Agreement constitutes the legal, valid and binding obligation
of Buyer enforceable against the Buyer in accordance with its terms except as
the enforceability hereof may be limited by bankruptcy, insolvency, moratorium
or similar Laws affecting the enforcement creditors’ rights generally and by
general principles of equity.

ARTICLE 5 ADDITIONAL COVENANTS

The Sellers and the Company jointly and severally, undertake to perform each of
the following covenants and undertakings:

 

5.1 Operation of the Businesses of the Company and the Target.

Except as otherwise contemplated by this Agreement or with the prior written
consent of the Buyer, from and after the execution of this Agreement until the
Closing Date, the Sellers shall cause the Company and the Target to, and the
Company shall, and shall cause the Target to:

 

(a) operate its business in the ordinary course;

 

(b) operate its business in compliance with all applicable Laws in all material
respects;

 

(c) use all commercially reasonable efforts to maintain and preserve in a manner
compliant with Legal Requirements existing relationships with employees,
customers, distributors, suppliers, other vendors, and government agencies;

 

(d) not increase in any material respect its total number of employees or grant
any bonus to any employee or implement any material increase in the rates of
salaries or compensation of any employees, directors, officers, representatives
or agents or, except in the ordinary course of business consistent with past
practice or as required by Law, otherwise enter into or amend any employment
agreement for any employee or other agreement for any director, officer,
representative or agent;

 

(e) not institute any material increase in, amend, adopt or terminate any
employee benefit plan with respect to employees, except as may be required to
comply with applicable Law, or pay any benefit not required by any plan or
arrangement in effect on the date hereof;

 

34



--------------------------------------------------------------------------------

(f) other than in connection with the purchase of the Sale Shares and other
transactions contemplated in this Agreement, not amend the governing documents
thereof or enter into any merger, consolidation, restructuring,
recapitalization, reorganization or share exchange agreement or adopt
resolutions providing therefor;

 

(g) not sell, pledge, license, dispose of or encumber any material assets
(except for sales of assets in the ordinary course of business and in a manner
consistent with past practices, dispositions of obsolete or worthless assets, or
of the Excluded Properties);

 

(h) other than in connection with the purchase of the Sale Shares, not
(i) issue, sell, or authorize the issuance or sale of any shares, registered
capital or other equity ownership or right to acquire any shares, registered
capital or other equity interest; (ii) make preparations for any initial public
offering or private placement of equity or debt securities, (iii) repurchase,
redeem or otherwise acquire any securities of any party; or (iv) adopt a plan of
complete or partial liquidation or resolutions providing for or authorizing a
liquidation or dissolution of any of them;

 

(i) not take any action (with the exception of actions required by applicable
Law) to change any accounting policies or procedures (including procedures with
respect to revenue recognition, payments of accounts payable and collection of
accounts receivable) or the method of applying any such policies or procedures;

 

(j) not pay, discharge or satisfy any claims or liabilities (absolute, accrued,
asserted or unasserted, contingent or otherwise), other than the payment,
discharge or satisfaction of liabilities in the ordinary course of business, but
in any event not exceeding RMB 5,000 in the aggregate;

 

(k) not declare or pay any dividend or distribution with respect to the Sale
Shares or the registered capital equity interest of either of the Company or the
Target;

 

(l) not write up the value of any inventory or of any other assets or write off
or write down the value of any assets, except for assets no longer used in the
business operations or held for sale or disposition, or otherwise to the minimum
extent necessary to comply with PRC GAAP;

 

(m) not create or assume any debt or other obligation for the payment of money,
except for accounts payable incurred in the ordinary course of business or
guarantee payment or performance of any debt or obligation of any third party;

 

(n) not grant any license or sublicense of any rights under or with respect to
any intellectual property, except in the ordinary course of business;

 

(o) not enter into or amend any lease of real property, except any renewals of
existing leases in the ordinary course of business;

 

(p) not enter into any leases for any material items of personal property (other
than standard office equipment leased in the ordinary course of business);

 

(q) not enter into any transfer agreements for Real Property that is unfair, or
not negotiated at arm’s length and in good faith, or not duly registered and
properly recorded under all Laws.

 

(r) not to distribute to the Company or the Sellers or any Affiliate of the
Company or the Sellers any proceeds from any pre-Closing transfer of Real
Property.

 

35



--------------------------------------------------------------------------------

(s) not make any capital expenditures in excess of RMB 50,000 or make any
commitment therefor of RMB 50,000 individually or RMB 100,000 in the aggregate
(or of the foreign currency equivalents thereof);

 

(t) not delay payment of any amounts payable in the ordinary course of business,
nor accelerate the collection of accounts receivable in the ordinary course of
business or otherwise compromise any receivable via a factoring arrangement or
otherwise;

 

(u) not subject any of its material assets to any Liens, except for Permitted
Liens;

 

(v) not forgive or cancel any material claims or waive any right of material
value;

 

(w) not enter into any agreement with any of the Sellers, or any partner,
member, owner or affiliate of the Sellers;

 

(x) not enter into any partnership, joint venture, association or other business
organization; and

 

(y) not to enter into any agreement to do any of the actions prohibited in the
foregoing clauses (c) through (x).

 

5.2 Regulatory Cooperation.

 

(a) The Sellers will cooperate with the Buyer promptly and in good faith to
obtain all necessary consents and approvals required from Governmental Entities
and private third parties (including the registered agent of the Company)
necessary to enable the Buyer to duly complete such applicable approval and
registration process relating to the purchase of the Sale Shares and other
transactions contemplated herein and to operate the business of the Company and
the Target without material disruption, as contemplated hereby and in accordance
with applicable Law.

 

(b) The Sellers will, promptly after the end of each fiscal quarter, deliver to
the Buyer auditable financial statements of the Company and the Target prepared
in accordance with the standards set forth in Section 3.20 for each fiscal
quarter through the Closing and will, prior to and following the Closing, fully
cooperate with the Buyer to provide Auditable Statements and all books and
records of and other materials and information relating to the Company and the
Target requested by the Buyer for the preparation of US GAAP compliant audited
financial statements of the Company and the Target for the Audit Periods.

 

5.3 Confidentiality.

Each of the Sellers agrees to use his or her best efforts to keep confidential
all information related to the business of the Company and the Target or
provided to it by the Buyer that is not in the public domain (“Confidential
Information”) for a period of five (5) years after the execution of this
Agreement, or any other shorter period to the extent permitted by the applicable
Laws provided that the Sellers may disclose such Confidential Information (i) to
the extent as required by applicable Law, provided the Sellers shall promptly
notify the Buyer to allow the Buyer to seek a protective order or take other
action to limit the disclosure; or (ii) to a third party as necessary to the
performance of its obligations in connection herewith so long as such third
party is bound by a confidentiality obligation coterminous with each Seller’s
confidentiality obligations hereunder.

 

36



--------------------------------------------------------------------------------

5.4 Non-Interference.

Each of the Sellers shall use his or her commercially reasonable efforts to
maintain, and shall not directly or indirectly, take any action to discourage
intentionally any licensor, customer, supplier, distributor, agent, employee or
other business associate of the Company or the Target from maintaining the same
business relationships with the Company or the Target after the Closing as it
maintained with the Company or the Target before the Closing.

 

5.5 Covenant Not to Compete.

For a period of five (5) years from the Closing Date, unless otherwise expressly
provided for herein, none of the Sellers may directly or indirectly engage,
except as an employee of the Target and within the scope of employment and
acting for the sole benefit of the Target and the Company, in any business which
involves the product categories and related services described in Schedule 5.5
(the “Restricted Business”), including without limitation (a) design,
development, utilizing, manufacturing, marketing, sales or distribution of any
products within the scope of the Restricted Business; (b) soliciting business
from customers related to the Restricted Business; (c) doing business with
companies manufacturing or trading involving Restricted Business or diverting
any business related to the Restricted Business; (d) soliciting for employment
or employing any employees employed in a Restricted Business.

 

5.6 Compliance with Laws.

 

(a) Each of the Sellers understands and acknowledges that the Laws of various
jurisdictions applicable to the Company, the Target, and/or the Sellers impose
obligations on the conduct of business by their respective anti-bribery Laws,
rules, regulations and decrees (collectively, the “Anti-Bribery Laws”). More
particularly, the Parties understand, agree and acknowledge that the Sellers
shall cause the Company and the Target to comply with all such Anti-Bribery
Laws.

 

(b) Each of the Sellers covenants and agrees that each Seller will and will
cause all officers, Directors, employees, partners and agents of the Company and
the Target to obtain, or to cause the Company and the Target to obtain, all
necessary approvals, permits and licenses required in order to complete the
transactions contemplated hereby (if any) as provided herein in strict
compliance with all Anti-Bribery Laws.

 

(c) Each of the Sellers further understands, covenants and agrees that any
Confidential Information disclosed and/or the technology licensed by the Buyer
in furtherance hereof may be subject to export and re-export restrictions
imposed under United States Laws and regulations pertaining to the export and
re-export of goods, services and technology (including, but not limited to,
United States Export Administration Regulations administered by the U.S.
Department of Commerce and trade and economic sanctions programs administered by
the United States Department of Treasury). The Sellers shall, and shall cause
the Company and the Target to, comply with all such restrictions and shall
provide the Buyer with the assurances and official documents that the Buyer may
periodically request to verify compliance with the foregoing in accordance with
the standards referenced or set forth in Section 5.13 hereof.

 

5.7 Consent.

Each of the Sellers hereby consents to voting or causing directors to vote for
the transactions and matters contemplated herein at the various respective board
meetings of the Sellers, the Company and the Target.

 

37



--------------------------------------------------------------------------------

5.8 Transfer, Income and Other Taxes.

 

(a) The Buyer on the one hand, and the Sellers, on the other hand, shall each
pay one-half of all stamp duty in connection with the transactions contemplated
hereby, and the Sellers and the Buyer shall cooperate in a timely manner in
making all filings, returns, reports, and forms as may be required to comply
with the provisions of Laws related to such taxes.

 

(b) For the avoidance of doubt, the Sellers and the Buyer shall each be
responsible for their own income tax and other tax liabilities (other than stamp
duty) arising from or associate with the purchase and sale of the Sale Shares
and other transactions contemplated in this Agreement.

 

5.9 Excluded Properties.

The Sellers agree to use their best efforts to sell, assign and transfer the
Excluded Properties (to the extent not yet fully disposed of prior to the
Closing) (each such transaction, a “Disposition”) following the Closing. For
each Disposition, detailed records shall be maintained by the Sellers, the
Company and the Target, as the case may be, reflecting (i) any and all taxes,
fees, costs, expenses and liabilities of every kind whatsoever incurred from and
after the Closing related to the continued ownership and maintenance of each of
the Excluded Properties until the time of each respective Disposition, together
with (ii) any and all taxes, fees, costs expenses and liabilities associated
with the Disposition paid from and after the Closing to the extent the same
relate to any time period prior to the Closing and are not reflected in the
Closing Balance Sheet and included in the calculation of Net Working Capital as
of the Closing Date, and (iii) any amounts which, but for their inclusion within
the scope of this Section 5.9 would be considered indemnifiable as an Enumerated
Claim pursuant to the items listed in Section 10.8(m)(i) (the sum of all such
taxes, fees, costs, expenses and liabilities described in (i) through
(iii) above, the “Disposition Costs”).

 

5.10 Tax Matters

 

(a) [RESERVED]

 

(b) [RESERVED]

 

(c)

After the Closing Date, the Buyer shall be responsible for the preparation and
filing of all Tax Returns pertaining to the Company and the Target. For a period
of up to fifteen (15) business days but, unless otherwise required by applicable
law, not less than five (5) business days, Buyer shall permit the Sellers to
review and comment on any such Tax Returns prior to filing and shall consider in
good faith any revisions as may be reasonably requested by Sellers to the extent
such revisions are relevant to pre-Closing Tax periods. To the extent requested
by the Buyer, the Sellers shall, and shall cause their respective Affiliates, if
any, to, cooperate in the preparation of all Tax Returns to the extent that the
Sellers, or its Affiliates (as relevant), has Knowledge or information relevant
thereto unavailable to the Buyer or its respective auditors or tax advisers and
shall provide, or cause to be provided, to the Buyer any records or other
information within the Sellers’ possession or control requested by the Buyer in
connection therewith as well as access to, and the cooperation of, the auditors
and tax advisors , if any, of the Sellers. The Sellers and the Buyer shall give
prompt notice to each other of any proposed adjustment to Taxes relating to any
Tax Return that includes liabilities for Taxes attributable to any period on or
prior to the Closing within the Knowledge of the Buyer, the Sellers, their
respective Affiliates (as relevant), or their respective auditors or tax
advisers. Each Party shall cooperate with the other in connection with any Tax
investigation, audit, or other proceeding to the extent that the Buyer, the
Sellers, their respective affiliates (as relevant) or their respective auditors
or tax advisers has Knowledge or information relevant thereto unavailable to the
other party or its

 

38



--------------------------------------------------------------------------------

  respective auditors or tax advisers; provided, however, that on or before the
Closing Date, the Sellers shall not permit any Lien to be created or to continue
upon any property or assets of the Company or the Target except for Permitted
Liens. A Party shall be reimbursed for reasonable out-of-pocket expenses
incurred in taking any action requested by the other party or parties under this
Section 5.10.

 

(d) The Buyer and the Sellers shall retain or cause to be retained all Tax
Returns and all books and records within their respective possession
attributable to Taxes of the Company or any of its Target for any periods prior
to the Closing Date until sixty (60) days after the expiration of the applicable
statute of limitations for the Tax in question (and, to the extent notified by
the Buyer or the Sellers, any waiver or extension thereof) of the respective Tax
Returns, and abide by all record retention agreements entered into with any
Governmental Entity.

 

(e) [RESERVED]

 

(f) [RESERVED]

 

(g) [RESERVED]

 

(h) As follows, the Sellers shall assume responsibility for liability for VAT
arising from pre-Closing transactions of the Target (“Pre-Closing VAT”) and any
penalties and fines imposed by the relevant Governmental Authorities arising
from failure to report and pay such Pre-Closing VAT in a timely manner (“VAT
Penalties”):

 

  (i) to the extent that applicable VAT Penalties are not duly accrued in the
Closing Balance Sheet and correspond to Pre-Closing VAT – assessable revenue and
corresponding Pre-Closing VAT that are duly accrued in the Closing Balance
Sheet.

 

  (ii) to the extent that Pre-Closing VAT – assessable revenue is duly accrued
but the corresponding Pre-Closing VAT liability is not duly accrued on the
Closing Balance Sheet; and

 

  (iii) to the extent that neither Pre-Closing VAT – assessable revenue nor
corresponding Pre-Closing VAT is duly accrued in the Closing Balance Sheet, the
Sellers shall bear responsibility for any corresponding VAT Penalties.

For the sake of clarity, all claims for Pre-Closing VAT and VAT Penalties shall,
in the Buyer’s discretion, be subject to the indemnity claims procedures of
Article 6 or be incorporated into the calculation of the Net Working Capital and
form a basis for a downward working capital adjustment to the Purchase Price
pursuant to Section 1.4.

 

(i) In the case of any Taxes subject to a Straddle Period Tax Return, the
portion of Taxes attributable to the Company or the Target for any period prior
to the Closing will be computed by using a closing of the books method as if
such taxable period ended on the Closing Date. A “Straddle Period Tax Return” is
a Tax Return pertaining to a period of time beginning prior to the Closing Date
and ending after the Closing Date.

 

5.11 Notice to Buyer of Certain Circumstances.

The Sellers shall promptly notify the Buyer, if any Seller obtains Knowledge as
to the matters set forth in clauses (i), (ii) and (iii) below, the occurrence,
or failure to occur, of any event, which occurrence or failure to occur would be
likely to cause (i) any representation or warranty contained in this Agreement
to be untrue or inaccurate in any material respect at any time from the date
hereof to the Closing, (ii) any material

 

39



--------------------------------------------------------------------------------

  failure of the Sellers, the Company, or of the Target, or any officer,
director, employee or agent thereof, to comply with or satisfy any covenant,
condition or agreement to be completed with or satisfied by it under this
Agreement, or (iii) the institution of any claim, suit, action or proceeding
arising out of or related to the transactions contemplated hereby; provided,
however, that no such notification shall affect the representations or
warranties or the conditions or obligations hereunder.

 

5.12 Reasonable Efforts.

The Parties will, and hereby undertake to, use all commercially reasonable
efforts to take such steps as are necessary or appropriate to satisfy the
conditions to Closing set forth in Section 2.2 and Section 2.3 and to otherwise
effect the transactions contemplated in this Agreement in a timely manner.

 

5.13 Further Assurances.

In order to more fully assure each other of the benefits contemplated under this
Agreement, the Sellers, the Buyer and the Company agree to execute and provide
to the other Party, both before and after the Closing, such instruments,
confirmations of fact, records, certificates, and other documents and things
(including amendments and supplements to this Agreement) as may be reasonably
requested by the other Party to effectuate the transactions contemplated by this
Agreement.

 

5.14 [RESERVED]

 

5.15 [RESERVED]

 

5.16 Exclusivity.

Until such time as this Agreement is terminated pursuant to Article 7 of this
Agreement, neither Sellers nor the Company shall (and Sellers and the Company
shall cause their respective Affiliates, representatives, officers, managers,
employees, directors and agents not to), directly or indirectly, (i) submit,
solicit, initiate, encourage or discuss any proposal or offer from any Person
(other than Buyer and its Affiliates in connection with the transactions
contemplated hereby) or enter into any agreement or accept any offer relating to
or consummate any (a) reorganization, liquidation, dissolution or
recapitalization of the Company or Target, (b) merger or consolidation involving
the Company or Target, (c) purchase or sale of any assets, Capital Stock (or any
rights to acquire, or securities convertible into or exchangeable for, any such
Capital Stock) of the Company or Target (other than the purchase and sale of
inventory and the purchase of capital equipment in the ordinary course of
business consistent with past custom and practice), or (d) similar transaction
or business combination involving the Company or Target or their business or
assets (each of the foregoing transactions described in clauses (a) through (d),
a “Company Transaction”) or (ii) furnish any information with respect to, assist
or participate in or facilitate in any other manner any effort or attempt by any
Person (other than Buyer and its Affiliates) to do or seek to do any of the
foregoing. Sellers and the Company agree to notify Buyer immediately if any
Person makes any proposal, offer, inquiry or contact with respect to a Company
Transaction. If any of the provisions of this Section 5.16 are breached and the
transactions contemplated hereby are not consummated for any reason, the Company
shall (and Sellers shall cause the Company to) promptly reimburse Buyer and its
Affiliates for all out-of-pocket fees and expenses incurred before or after the
date of this Agreement by Buyer and its Affiliates related to the transactions
contemplated hereby, including fees and expenses of legal counsel, accountants
and other consultants and advisors retained by Buyer and its Affiliates in
connection with the transactions contemplated hereby. The foregoing provisions
are in addition to, and not in derogation of, any statutory or other remedy that
Buyer and its Affiliates may have for a breach of this Section 5.16.

 

40



--------------------------------------------------------------------------------

5.17 Investment Representations of the Sellers.

In connection with its acquisition of the Buyer Shares, the Sellers hereby
represent and warrant to the Buyer as follows:

 

(a) In evaluating the suitability of an investment in the Buyer, the Sellers
have not relied upon any representations or other information (whether written
or oral) from the Buyer, except as expressly set forth in this Agreement. The
Sellers also acknowledge that they have relied solely upon, and have actually
reviewed, the information contained herein, the reports, schedules, forms,
statements and other documents filed by the Buyer under the Securities Act and
the Exchange Act (collectively, the “SEC Reports”) and upon investigations made
by the Sellers in making the decision to invest in the Buyer. The Sellers
acknowledge that the SEC Reports have been filed with the U.S. Securities and
Exchange Commission on EDGAR, an electronic database maintained by the U.S.
Securities and Exchange Commission. The Sellers further acknowledge that EDGAR,
the Electronic Data Gathering, Analysis, and Retrieval system, and documents
filed on EDGAR, may be viewed at the following website address:
http://www.sec.gov.

 

(b) The Sellers recognize that any information furnished by the Buyer does not
constitute investment, accounting, tax or legal advice. Moreover, the Sellers
are not relying upon the Buyer with respect to the Sellers’ tax and other
economic circumstances in connection with its investment in the Buyer. In regard
to the tax and other economic considerations related to such investment, the
Sellers have relied on the advice of, or has consulted with, only their own
professional advisors.

 

(c) The Sellers are aware that the Buyer Shares are being offered and sold by
means of an exemption under the Securities Act as well as exemptions under
certain state securities laws for nonpublic offerings, and that the Sellers make
the representations, declarations and warranties as contained in this Agreement
with the intent that the same shall be relied upon in determining their
suitability as a purchaser of such Buyer Shares.

 

(d) The Sellers are each an “Accredited Investor” as defined in Rule 501 of
Regulation D of the Securities Act and have such knowledge and experience in
financial and business matters that the Sellers are capable of evaluating the
merits and risks of an investment in the Buyer and of making an informed
investment decision.

 

(e) The Sellers are aware that they cannot sell or otherwise transfer the Buyer
Shares without registration under applicable securities laws or without an
exemption therefrom, and is aware that the Sellers will be required to bear the
financial risks of their purchase for an indefinite period of time because,
among other reasons, the Buyer Shares have not been registered with any
regulatory authority and, therefore, cannot be transferred or resold unless
subsequently registered under applicable securities laws or an exemption from
such registration is available. The Sellers also understand that, subject to
Section 10.10 of this Agreement, the Buyer is under no obligation to register
the Buyer Shares on their behalf or to assist them in complying with any
exemption from registration under applicable state securities laws.

 

(f) The Sellers recognize that no agency has recommended or endorsed the
purchase of the Buyer Shares or passed upon the adequacy or accuracy of the
information set forth herein, and that the Buyer is relying on the truth and
accuracy of the representations, declarations and warranties made by the Sellers
as contained herein in selling the Buyer Shares.

 

41



--------------------------------------------------------------------------------

(g) The Sellers have at all times been given the opportunity to obtain
reasonably requested additional information, including, without limitation, the
Company’s most recent SEC Reports, to verify the accuracy of the information
received and to ask questions of and receive answers from certain
representatives of the Buyer concerning the terms and conditions of the Sellers’
investment in the Buyer and the nature and prospects of the Buyer’s business.

 

(h) The Sellers are purchasing the Buyer Shares for investment for their own
account and not with a view to or for sale in connection with any distribution
of the Buyer Shares to or for the accounts of others. The Sellers agree that
they will not dispose of the Buyer Shares, or any portion thereof or interest
therein; unless and until counsel for the Sellers shall have determined that the
intended disposition is permissible and does not violate applicable securities
laws.

 

(i) The Sellers recognize that the purchase of the Buyer Shares is a speculative
investment and any financial forecasts or other estimates which may have been
made by the Buyer merely represent predictions of future events which may or may
not occur and are based on assumptions which may or may not occur. As a
consequence, such financial forecasts or other estimates may not be relied upon
to indicate the actual results which might be attained. The Sellers have
reviewed the SEC Reports, including all risk factors set forth therein, each of
such risk factors are hereby incorporated by reference herein.

 

(j) Each of the Sellers acknowledges that (i) the offer, issuance and sale to
such Seller of the Buyer Shares is intended to be exempt from the registration
requirements of the Securities Act, pursuant to the provisions of Regulation S ;
(ii) it is not a “U.S. Person,” as such term is defined in Regulation S and in
Exhibit A attached hereto; and (iii) the offer and issuance of the Buyer Shares
by the Buyer has not taken place, and is not taking place, within the United
States of America or its territories or possessions. The Sellers did not become
aware of the offering of the Buyer Shares through “directed selling efforts” in
the United States as defined under Regulation S; the Buyer Shares are not being
purchased for the account or the benefit of a “U.S. Person”; and the Sellers are
not a “distributor” of securities, as the term is defined in Regulation S, and
is not a dealer in securities. The Sellers acknowledge that the offer and
issuance of the Buyer Shares by the Buyer has taken place, and is taking place,
in Hong Kong, in an “offshore transaction” as such term is defined by Regulation
S.

 

(k) The Sellers acknowledge and agree that, pursuant to the provisions of
Regulation S, the Buyer Shares cannot be sold, assigned, transferred, conveyed,
pledged or otherwise disposed of to any U.S. Person or within the United States
of America or its territories or possessions for a period of six (6) months from
and after the date of sale pursuant to this Agreement except pursuant to an
exemption from the Securities Act and that the Buyer shall be required to refuse
to register, and the Buyer does hereby covenant not to register, any transfer of
the Buyer Shares not made in accordance with Regulation S.

 

(l) The Sellers agree that it will not engage in hedging transactions involving
the Buyer Shares unless such transactions are in compliance with the Securities
Act.

 

(m) If such person is a “dealer” or a person “receiving a selling concession fee
or other remuneration” within the meaning of Regulation S promulgated under the
Securities Act, the Sellers acknowledge that until the expiration of the
one-year “restricted period” within the meaning of Rule 903 of Regulation S
promulgated under the Securities Act, any offer or sale of the Buyer Shares
shall not be made by such Seller to a U.S. Person or for the account or benefit
of a U.S. Person within the meaning of Rule 902(k) promulgated under the
Securities Act.

 

42



--------------------------------------------------------------------------------

(n) No consent, approval or authorization of or designation, declaration or
filing with, any governmental authority or body is required in connection with
the offer and sale of the Buyer Shares to the Sellers in any jurisdiction
outside the United States under whose laws the Sellers or its interests are
protected.

 

(o) The Sellers acknowledge that the Buyer and others will rely upon the truth
and accuracy of the foregoing representations, warranties and agreements and
agrees that, if any of the representations, warranties and agreements made by
any Seller is no longer accurate, such Seller shall promptly notify the Buyer.

 

(p) The Sellers understand and agree that the certificate evidencing the Buyer
Shares will bear legends substantially similar to those set forth below in
addition to any other legend that may be required by applicable law, by the
Buyer’s Articles of Incorporation or Bylaws, or by any agreement between the
Buyer and the Sellers:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT, OR ANY
STATE SECURITIES LAWS AND ARE BEING OFFERED AND SOLD ONLY PURSUANT TO OFFERS AND
SALES THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S
UNDER THE SECURITIES ACT. THESE SECURITIES MAY NOT BE RE-OFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS THE TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, SUCH REGISTRATION.

EXCEPT FOR ANY OFFER, SALE OR OTHER TRANSFER OF THESE SECURITIES MEETING ALL THE
CONDITIONS SET FORTH IN RULE 144 PROMULGATED UNDER THE SECURITIES ACT INCLUDING
THE REQUIREMENT OF A SIX MONTH HOLDING PERIOD FOLLOWING THE LATER OF THE
ACQUISITION OF THESE SECURITIES FROM THE COMPANY OR ANY AFFILIATE OF THE
COMPANY, THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES TO OFFER,
SELL OR OTHERWISE TRANSFER THESE SECURITIES, PRIOR TO THE DATE WHICH IS SIX
MONTHS AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON
WHICH THE COMPANY OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER OF THESE
SECURITIES, ONLY (A) TO THE COMPANY, (B) PURSUANT TO A REGISTRATION STATEMENT
WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) PURSUANT TO
OFFERS AND SALES TO A NON-U.S. PERSON THAT OCCUR OUTSIDE THE UNITED STATES
WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 904 UNDER THE SECURITIES ACT, OR (D) PURSUANT
TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT, SUBJECT TO THE COMPANY’S RIGHT PRIOR TO ANY OFFER, SALE OR
TRANSFER PURSUANT TO CLAUSE (C) OR (D) TO REQUIRE THE DELIVERY OF AN OPINION OF
COUNSEL, CERTIFICATES AND/OR OTHER INFORMATION REASONABLY SATISFACTORY TO THE
COMPANY. THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF FURTHER AGREES NOT
TO ENGAGE IN HEDGING TRANSACTIONS INVOLVING THESE SECURITIES UNLESS SUCH
TRANSACTIONS MEET THE REQUIREMENTS AND COMPLY WITH THE SECURITIES ACT.”

 

43



--------------------------------------------------------------------------------

ARTICLE 6 INDEMNIFICATION

 

6.1 Survival of Representations and Warranties.

The representations and warranties of the Parties contained herein will each
survive the Closing for a period of two (2) years, except that the
representations and warranties contained in Sections 3.1 (Authorization and Good
Standing; Organization), 3.5 (Capitalization; Ownership), 3.7 (Business Scope),
3.13 (Property Title) and 3.28 (Tax) as well as the ability of the Parties to
assert claims based on actual or constructive fraud or intentional
misrepresentation (“Fraud Claims”) will each survive the Closing for any
applicable statute of limitation. The ability of the Buyer Indemnitees to assert
claims based on any Enumerated Claim shall also survive the Closing for any
applicable statute of limitation. The expiration of the survival periods of the
representations and warranties, Fraud Claims and Enumerated Claims provided
herein will not affect the rights of a Party in respect of any claim made by
such Party in a writing sent to the other Party before such expiration of the
applicable survival period.

 

6.2 Indemnity.

 

(a) The Sellers shall, jointly and severally, indemnify, defend and hold the
Buyer and its Affiliates, the Company, the Target, and each of their respective
officers, directors, shareholders and employees (collectively, “Buyer
Indemnitees”) harmless from and against any and all liabilities, damages,
losses, costs, penalties, fines and reasonable expenses (including reasonable
attorneys’ fees and expenses and costs to investigate) (each, a “Damage” and
collectively, “Damages”) arising out of or resulting from:

 

  (i) any breach of any representation or warranty (facts alleged by a third
party that, if true, would constitute a breach), agreement or covenant made by
the Sellers in this Agreement or any statement, document, exhibit or
certification furnished by the Sellers pursuant to the terms of this Agreement,
or the nonperformance of any covenant or obligation to be performed by the
Sellers (or which any Seller was to cause to be performed) pursuant to this
Agreement ;

 

  (ii) any liability relating to or arising out of any claims against the
Company, the Target or the Sellers by any Person having owned any equity
interest in either (i) the Target or (ii) the Company prior to the Closing;

 

  (iii) any claims made by third parties on the basis that they are assignees,
successors, heirs or beneficiaries of actual and potential debts, loans and
claims against the Company or the Target by the Sellers incurred on or before
the Closing, together with all PRC Taxes paid or payable by either the Company
or the Target arising from the waiver or release of such debts;

 

  (iv) any failure by the Sellers to fulfill any of such Party’s obligations,
undertakings, covenants, or commitments under this Agreement, which failure
causes the Buyer to incur any Damages;

 

  (v) any actions, suits, proceedings, demands, judgments, costs, legal fees and
other reasonable expenses incident or related to any of the foregoing;

 

  (vi) any Enumerated Claims; and

 

  (vii) any Disposition Costs.

 

(b) The Buyer and the Company shall, jointly and severally, indemnify, defend
and hold harmless the Sellers and each of their respective officers, directors,
shareholders and employees from and against any and all Damages arising out of
or resulting from:

 

  (i)

any untruth, inaccuracy or breach of any representation or warranty (facts
alleged by a third party that, if true, would constitute a breach), agreement or

 

44



--------------------------------------------------------------------------------

  covenant made in this Agreement by Buyer or in any statement, document,
exhibit or certification furnished by the Buyer pursuant hereto, or the
nonperformance of any covenant or obligation to be performed by Buyer (or which
Buyer was to cause to be performed) pursuant to this Agreement (determined for
purposes of this Article 6 without regard to any qualifications as to
materiality);

 

  (ii) any failure by the Buyer to fulfill any of its obligations, undertakings,
covenants or commitments under this Agreement, which failure causes the Sellers
to incur any Damages;

 

  (iii) any actions, suits, proceedings, demands, judgments, costs, legal fees
and other expenses incident to any of the foregoing; and

 

  (iv) subject the obligations of Sellers under Section 5.10(h), Taxes of the
Company and the Target arising from transactions and business conducted during
all taxable periods beginning after the Closing Date and the portion beginning
after the Closing Date for any Straddle Period Tax Return, Buyer’s portion of
Transfer Taxes, if any, as provided in Section 5.8, and Pre-Closing VAT and VAT
Penalties which are the responsibility of Buyer pursuant to Section 5.10(h).

 

6.3 Procedures.

 

(a) If the Sellers or the Buyer or the Company shall have incurred any Damages
for which such Party wishes to seek indemnity under this Article 6 (the
“Indemnified Party”), then such Indemnified Party will notify the other Party in
writing (the “Indemnifying Party”), within sixty (60) days from the date either
such Party (or in the case of a Party which is an entity, a responsible officer)
has Knowledge of the subject Damage, specifying in reasonable detail the nature
of such Damages and the amount or the estimated amount thereof to the extent
then known (which estimate will not be conclusive of the final amount of such
Damages) (the “Claim Notice”); provided, however, that any delay or failure to
notify the Indemnifying Party will not relieve the Indemnifying Party from any
liability it may have to the Indemnified Party under this Article 6 unless, and
only to the extent that, such delay or failure to notify prejudices the
Indemnifying Party hereunder or increases its indemnity obligations hereunder.

 

(b) If the Indemnified Party has a claim against the Indemnifying Party directly
that does not involve a claim by a third party asserted against or sought to be
collected from the Indemnified Party, the Indemnified Party shall give the
Indemnifying Party reasonable access during normal business hours to the books,
records and assets of the Indemnified Party which evidence or support such claim
or the act, omission or occurrence giving rise to such claim. If the
Indemnifying Party does not notify in writing the Indemnified Party within sixty
(60) days from the date on which the Claim Notice is duly given (the “Notice
Period”) disputing such claim, then the Indemnifying Party will be liable for
the amount of any Damages that may arise therefrom or be related thereto. If the
Indemnifying Party notifies in writing the Indemnified Party within the Notice
Period, the Indemnifying Party and the Indemnified Party shall proceed to
negotiate a resolution of such dispute and, if not resolved through
negotiations, such dispute shall be resolved according to Section 8.2.

 

(c) If the Indemnified Party has a claim against the Indemnifying Party that
involves a claim or demand being asserted against or sought to be collected from
the Indemnified Party by a third party that if prosecuted successfully would be
a matter for which such Indemnified Party is entitled to indemnification under
this Article 6, then the claims for indemnification by the Indemnified Party
will be asserted and resolved as follows:

 

  (i) The Indemnified Party will send a Claim Notice with respect to such claim
to the Indemnifying Party as promptly as practicable following the receipt by
the Indemnified Party of such claim or demand; provided, however, that the
failure to notify the Indemnifying Party will not relieve the Indemnifying Party
from any liability it may have to the Indemnified Party under this Article 6
unless, and only to the extent that, such failure to notify prejudices the
Indemnifying Party hereunder or increases its indemnity obligations.

 

45



--------------------------------------------------------------------------------

  (ii) The Indemnifying Party will notify the Indemnified Party within the
Notice Period (A) whether or not the Indemnifying Party disputes its liability
to the Indemnified Party hereunder with respect to such claim or demand and
(B) whether or not the Indemnifying Party desires, at its sole cost and expense,
to defend the Indemnified Party against such claim or demand. If the
Indemnifying Party does not notify the Indemnified Party in writing within the
Notice Period that the Indemnifying Party disputes its liability to the
Indemnified Party, then the Indemnified Party may undertake the defense,
compromise and settlement of such claim or demand in any manner which the
Indemnified Party deems is reasonable with counsel of its own choosing. Unless
the Indemnifying Party has failed to fulfill its obligations under this Article
6, no admission of liability or settlement by the Indemnified Party of a third
party claim or demand will be made without the prior written consent of the
Indemnifying Party, which consent will not be unreasonably withheld, conditioned
or delayed.

 

  (iii)

If the Indemnifying Party notifies the Indemnified Party within the Notice
Period that the Indemnifying Party desires to defend the Indemnified Party
against such claim or demand, then, except as provided below, the Indemnifying
Party shall have the right to defend (at its sole cost and expense) the
Indemnified Party by appropriate proceedings and utilizing legal counsel
reasonably acceptable to the Indemnified Party, will use commercially reasonable
efforts to settle or prosecute such proceedings to a final conclusion in such a
manner as to avoid any risk of the Indemnified Party becoming subject to any
injunctive or other equitable order for relief or to liability for any other
matter, and will control the conduct of such defense; provided, however, that
the Indemnifying Party will not be entitled to assume the defense of any such
proceeding unless the Indemnifying Party has accepted and assumed in writing the
Indemnifying Party’s obligation to indemnify the Indemnified Party with respect
to Damages arising from or relating to such proceeding, and that the
Indemnifying Party will not, without the prior written consent of the
Indemnified Party (which consent will not be unreasonably withheld, conditioned
or delayed), consent to the entry of any judgment against the Indemnified Party
or enter into any settlement or compromise that does not include, as an
unconditional term thereof, the giving by the claimant or plaintiff to the
Indemnified Party of a release (in form and substance reasonably satisfactory to
the Indemnifying Party) from all liability in respect of such claim or
litigation. Furthermore, the Indemnifying Party will not be entitled to assume
the defense of any proceeding if the claim seeks any relief other than money
damages, including any type of injunctive or other equitable relief. If the
Indemnifying Party assumes the defense, the Indemnifying Party shall not be
liable to the Indemnified Party for any legal or other expenses subsequently
incurred by the Indemnified Party in connection with the defense thereof
provided that if the defendants in any such claim or demand include both the
Indemnifying Party and the Indemnified Party, and the Indemnified Party will
have reasonably concluded that there may be legal defenses or rights available
to the Indemnified Party that are different from, in actual or potential
conflict with, or additional to those available to the Indemnifying Party, then
the Indemnified Party will have the right to select one law firm to act at the

 

46



--------------------------------------------------------------------------------

  Indemnifying Party’s expense as separate counsel on behalf of the Indemnified
Party. In addition, if the Indemnified Party desires to participate in, but not
control, any defense or settlement, it may do so at its sole cost and expense,
including, but not limited to, by having one or more of its representatives
present at any and all meetings and participating in any and all communications
(whether oral or written) with any Governmental Entity or other third party in
relation to any such claim or demand. Prior to undertaking the defense of any
claim or demand, the Indemnifying Party’s selection of legal counsel and/or tax
advisors assisting it with the defense of any such claim or demand shall first
be approved by the Indemnified Party, which approval shall not be unreasonably
withheld, conditioned or delayed.

 

  (iv) Before the Indemnifying Party settles any claim or demand the defense of
which it has assumed control, the Indemnifying Party will obtain the Indemnified
Party’s approval, confirmed in writing in accordance with the notice provisions
hereof, which approval will not be unreasonably withheld or delayed.

 

6.4 Determination of Damages

Indemnification payments under this Article 6 shall be paid by the Indemnifying
Party without reduction for any Tax Benefits available to the Indemnified Party.
However, to the extent that the Indemnified Party recognizes Tax Benefits as a
result of any Damages, the Indemnified Party shall pay the amount of such Tax
Benefits to the Indemnifying Party as such Tax Benefits are actually recognized
by the Indemnified Party; provided, however, that no payment shall be made for
any Tax Benefits not so recognized by December 31, 2012. For this purpose, the
Indemnified Party shall be deemed to recognize a tax benefit (“Tax Benefit”)
with respect to a taxable year if, and to the extent that, the Indemnified
Party’s cumulative current liability for Taxes through the end of such taxable
year, calculated by taking into account any Tax items attributable to the
Damages for all taxable years, is less than the Indemnified Party’s actual
cumulative current liability for Taxes through the end of such taxable year,
calculated by not taking into account any Tax items attributable to the Damages
for all taxable years.

 

6.5 Remedies

The indemnification provided in this Article 6 shall be the sole and exclusive
post-Closing remedy available to any Party for Damages arising from
misrepresentations (other than Fraud Claims) or breaches of representations and
warranties contained in this Agreement. Each Party hereto shall take all
reasonable steps pursuant to applicable Law to mitigate its claims for Damages
under this Article 6 after becoming aware of any event which could reasonably be
expected to give rise to any Damages. None of the Parties hereto shall be liable
under this Article 6 for any consequential or punitive damages (other than
consequential or punitive damages payable to a third party).

 

6.6 Conditions and Limitations

Notwithstanding any other provisions in this Article 6, the recovery by the
Buyer from the Indemnifying Party for any Damages under this Article 6 shall be
subject to the following conditions and limitations:

 

(a)

With respect to claims under this Article 6 for misrepresentations or breaches
of representations and warranties, the Indemnified Party shall not be entitled
to recover from the Indemnifying Parties unless and until the total amount of
all Damages

 

47



--------------------------------------------------------------------------------

  indemnifiable hereunder exceeds US$100,000 provided that when such amount is
exceeded, the Indemnifying Parties shall be liable for all amount including the
first US$100,000. Notwithstanding the preceding sentence, the Enumerated Claims
shall not be subject to the conditions and limitations set forth in this
Section 6.6(a).

 

(b) The Sellers’ total liability for any Damages under this Article 6 for
misrepresentations or breaches of representations and warranties (other than
those enumerated in (i) below) and for Enumerated Claims shall not exceed the
Holdback Shares, provided however, there shall be no limitation on the amount of
recovery for other Damages, including those arising from or in connection with

 

  (i) misrepresentations or breaches, in whole or in part, of any the following
representations and warranties:

 

  3.1 (Authorization and Good Standing)

 

  3.5 (Capitalization; Ownership)

 

  3.7 (Business Scope)

 

  3.13 (Property Title)

 

  5.17 (Investment Representations of the Sellers); or

 

  (ii) Disposition Claims.

 

(c) The Indemnifying Party shall not be liable for any Damages unless a Claim
Notice has been sent by the Indemnified Party prior to the expiration of the
applicable survival period relevant to such claim set forth in Section 6.1;
provided however, each applicable survival period shall, subject to the relevant
statutes of limitation under applicable Law, be deemed extended in the event the
sixty (60) day period specified in Section 6.3(a) began to run prior to the
expiration of the applicable survival period.

 

(d) The Indemnifying Party shall not be liable for any Damages under this
Article 6 or for Enumerated Claims to the extent such Damages (i) represent
liabilities that have been accrued and included in the calculation that is final
and binding on the Parties of Net Working Capital as of the Closing Date,
(ii) arise solely out of changes after the Closing in Legal Requirements or
interpretations or applications thereof (it being agreed that any changes in the
prevalence of enforcement of a Legal Requirement shall not be deemed to be a
change in the application of a Legal Requirement); or (iii) are duplicative of
Damages that have previously been recovered hereunder.

 

6.7 Consultation With Sellers

If following the Closing the Buyer in its good faith judgment believes it is
appropriate to approach, or to cause the Company or the Target to approach, any
relevant Government Authority to disclose or consult on matters which may become
the subject of a claim hereunder, then the Buyer shall provide Sellers with at
least ten (10) business days’ prior written notice, unless otherwise required by
applicable law, of its intention to do so, and if requested in writing by
Sellers, shall consult with Sellers during such notice period regarding Buyer’s
intention to make such an approach. Following such consultation period the Buyer
may in its discretion then approach such Governmental Authority and shall
provide Sellers with prompt notice should Buyer make such an approach. This
Section 6.7 shall not otherwise prejudice the rights of the parties under this
Article 6.

 

48



--------------------------------------------------------------------------------

6.8 Holdback Shares.

The Holdback Shares shall be available to compensate, and serve as security for,
the Buyer with respect to any Indemnity Claim during the Holdback Period. In the
event an Indemnity Claim of the Buyer arises under this Agreement during the
Holdback Period, the Buyer may sell, on behalf of the Sellers, an amount of the
Holdback Shares on the open market sufficient to satisfy such claim and shall
have sole discretion with respect to the timing of such sale. For the avoidance
of doubt, the release of the Holdback Shares upon the end of the Holdback Period
shall not in any way affect the right of the Buyer to seek indemnity from the
Sellers pursuant to this Agreement. Holdback Shares released from holdback
pursuant to this Agreement shall remain subject to the same transfer
restrictions and vesting schedule as described in Section 1.2(b).

ARTICLE 7 TERMINATION

 

7.1 Grounds for Termination.

This Agreement and the transactions contemplated hereby may be terminated at any
time before the Closing:

 

(a) by mutual written agreement of the Buyer and the Sellers;

 

(b) by the Sellers, if the Buyer has breached any representation, warranty,
covenant, or agreement contained in this Agreement in any material respect,
which breach (i) would give rise to the failure of a condition set forth in
Section 2.3, (ii) has not been cured within thirty (30) days of the receipt by
the Buyer of a written notice from the Sellers setting out details of the breach
and requiring it to be remedied and (iii) has not been waived by the Sellers;

 

(c) by the Buyer, if the Sellers have breached any representation, warranty,
covenant, or agreement contained in this Agreement in any material respect,
which breach (i) would give rise to the failure of a condition set forth in
Section 2.2, (ii) has not been cured within thirty (30) days of the receipt by
the Sellers of a written notice from the Buyer setting out details of the breach
and requiring it to be remedied and (iii) has not been waived by the Buyer;

 

(d) by the Sellers if the Closing Date shall not have occurred on or before the
three-month anniversary (or the last day of an extension period if so extended
pursuant to Section 2.1) the Effective Date hereof for any reason other than the
failure of the Sellers to perform its obligations hereunder in any material
respect or the breach by the Sellers of its representations or warranties
contained in this Agreement in any material respect;

 

(e) by the Buyer if the Closing Date shall not have occurred on or before the
three-month anniversary (or the last day of an extension period if so extended
pursuant to Section 2.1) the Effective Date hereof for any reason other than the
failure of the Buyer to perform its obligations hereunder in any material
respect or a breach by the Buyer of its representations or warranties contained
in this Agreement in any material respect;

 

(f) by the Buyer if, after the date hereof, there shall have been a Material
Adverse Effect or if, after the date hereof, an event shall have occurred which,
so far as reasonably can be foreseen, would result in a Material Adverse Effect;
except to the extent that the Sellers, the Company and the Target are capable of
taking action to cure the Material Adverse Effect of such change or such event
and the Sellers, the Company and the Target have taken such action (to the
reasonable satisfaction of the Buyer) within thirty (30) days following the
earlier to occur of the Company’s discovery of such change or event and receipt
by the Company of a written notice from the Buyer that such a change or such an
event has occurred.

 

49



--------------------------------------------------------------------------------

(g) by the Buyer if any condition set forth in Section 2.2 has not been
satisfied in the Buyer’s discretion on the three-month anniversary (or the last
day of an extension period if so extended pursuant to Section 2.1).

 

7.2 Procedure and Effect of Termination.

 

(a) Upon termination of this Agreement under Section 7.1, written notice thereof
shall forthwith be given to the other Party or Parties, and this Agreement
(other than the provisions of Section 5.3 and Articles 8 and 9, which shall
survive termination hereof) shall terminate without further action by any of the
Parties.

 

(b) If this Agreement is terminated as provided herein, no Party shall have any
liability or further obligation to any other Party to this Agreement, except
with respect to Section 5.3 and Articles 8 and 9 and except to the extent the
termination is the result of a willful breach by the Party of a representation,
warranty, or covenant contained in this Agreement, in which case the
non-breaching Party may pursue any legal or equitable remedies to which it may
be entitled.

ARTICLE 8 GOVERNING LAW AND DISPUTE RESOLUTION

 

8.1 Governing Law.

This Agreement shall be governed by and interpreted according to the Laws of the
State of Florida without regard to its rules regarding conflict of Laws.

 

8.2 Dispute Resolution.

 

(a) All disputes, controversies or differences arising out of or related to this
Agreement that are not settled by mutual agreement through friendly
consultations within sixty (60) days from the date when written notice shall
have been delivered by any Party to the Agreement identifying such dispute shall
be exclusively and finally settled by arbitration. Said arbitration shall be
conducted in the Hong Kong Special Administrative Region of the PRC (“Hong
Kong”) under the auspices of the Hong Kong International Arbitration Centre
(“HKIAC”) under the UNCITRAL Arbitration Rules in force at the date of this
Agreement in accordance with the HKIAC Procedures for the Administration of
International Arbitration, except as such rules may be modified by this
Section 8.2.

 

(b) The arbitration shall be conducted by a tribunal of three arbitrators, none
of whom may be a national of the country of incorporation or citizenship of any
Party hereto, appointed in accordance with the following procedures. Each Party
hereto shall choose one (1) arbitrator each within thirty (30) days of being
served with a notice of commencement of arbitral proceedings (“Arbitration
Notice”), and such arbitrators shall agree upon a third arbitrator within sixty
(60) days after being served with an Arbitration Notice. If the two initial
arbitrators fail to come to an agreement in respect of the nomination of the
third arbitrator within such time frame, the third arbitrator shall, at the
request of either party, be nominated by the Secretary General of the HKIAC in
accordance with the HKIAC’s procedures for arbitration in force on the date
hereof. The arbitral proceedings shall be conducted in the English language and
shall be kept strictly confidential. While the arbitral proceedings are pending,
neither party nor their attorneys and representatives shall engage in any
ex-parte communications with the arbitrators.

 

(c)

The arbitrators are authorized to reach a ruling and make an award which may be
for money damages and/or may enjoin or proscribe specific actions by the
Parties, provide such award shall be consistent with the provisions of this
Agreement. The decision of the

 

50



--------------------------------------------------------------------------------

  arbitration tribunal shall be rendered by majority vote of the arbitrators and
shall be final and binding upon the parties and may be enforced in any court of
competent jurisdiction, and no party shall seek redress against the other in any
court or tribunal, except solely for the purpose of obtaining execution of the
arbitral award or of obtaining a judgment consistent with the award. The
arbitrators shall be guided by the terms and conditions of this Agreement which
shall be binding upon them. Each party shall bear its own costs (including the
cost of its party-appointed arbitrator, and one half of the third arbitrators
fees and expenses) and expenses of the arbitration, including attorneys’ fees
and expert witness fees, if any, but subject to the following sub-section (d) in
the event of injunctions or other equitable relief; provided that, the losing
Party in any arbitration shall be responsible for paying the HKIAC arbitration
filing fees, costs and expenses.

 

(d) The Parties recognize and agree that in the event of breaches or threatened
breaches of certain Section 5.3 (Confidentiality), Section 5.4
(Non-Interference) and Section 5.5 (Covenant Not to Compete), the non-breaching
Party will be harmed, or is likely to be harmed, to such an extent that monetary
damages alone would be an inadequate remedy. In the event of such breaches or
threatened breaches the non-breaching Party, in addition to permanent injunctive
relief, is entitled to a preliminary injunction or other appropriate interim
equitable relief restraining such breach, without showing or proving any actual
damage, or posting security, together with recovery of reasonable attorney’s
fees and other costs incurred in obtaining said equitable relief, until such
time as a final and binding determination is made by the arbitrators. When
issuing an award for equitable relief hereunder, the arbitrators shall
articulate their findings which form a basis for the award in writing in
sufficient detail to support granting of equitable relief by any court in which
the prevailing Party seeks to enter and enforce such award. The foregoing
equitable remedies are in addition to, and not in lieu of, all other remedies or
rights that Parties might otherwise have by virtue of any breach of this
Agreement by any other Party.

ARTICLE 9 THE SHAREHOLDERS REPRESENTATIVE

 

9.1 The Shareholders Representative

 

(a) Appointment. Effective upon the date of this Agreement and without any
further action by the Sellers, the Company and the Sellers hereby appoint
Ming-Chih Huang as agent and attorney-in-fact (the “Shareholders
Representative”) for and on behalf of the Sellers. To the fullest extent
permitted by applicable law, the Shareholders Representative shall have full
power and authority to represent all of the Sellers and their successors with
respect to all matters arising under this Agreement, and all actions taken by
the Shareholders Representative hereunder and thereunder shall be binding upon
all such Sellers as if expressly confirmed and ratified in writing by each of
them, and none of the Sellers shall have the right to object, dissent, protest
or otherwise contest the same. The Shareholders Representative shall take any
and all actions that it believes are necessary or appropriate under this
Agreement for and on behalf of the Sellers as if the Sellers were acting on
their own behalf, including giving and receiving any notice or instruction
permitted or required under this Agreement by the Shareholders Representative or
any Sellers, interpreting all of the terms and provisions of this Agreement,
authorizing payments to be made with respect hereto or thereto, defending all
indemnity claims against the Sellers pursuant to Article 6 of this Agreement (an
“Indemnity Claim”), consenting to, compromising or settling all Indemnity
Claims, conducting negotiations with Buyer and its agents regarding such claims,
dealing with Buyer under this Agreement with respect to all matters arising
under this Agreement, taking any and all other actions specified in or
contemplated by this Agreement and engaging counsel, accountants or other agents
in connection with the foregoing matters. Without limiting the generality of the
foregoing, the Shareholders Representative shall have full power and authority
to interpret all the terms and provisions of this Agreement and to consent to
any amendment hereof or thereof on behalf of all of the Sellers.

 

51



--------------------------------------------------------------------------------

(b) Authorization. By their approval and adoption of this Agreement, the Sellers
hereby authorize the Shareholders Representative, on the Sellers’ behalf, to:
(i) receive all notices or documents given or to be given to any of the Sellers
by Buyer pursuant hereto or in connection herewith or therewith and to receive
and accept service of legal process in connection with any suit or proceeding
arising under this Agreement; (ii) deliver to Buyer at the Closing all
certificates and documents to be delivered to Buyer by any of the Sellers
pursuant to this Agreement, together with any other certificates and documents
executed by any of the Sellers and deposited with the Shareholders
Representative for such purpose; (iii) engage counsel, and such accountants and
other advisors for any of the Sellers and incur such other expenses on behalf of
any of the Sellers in connection with this Agreement and the transactions
contemplated hereby or thereby as the Shareholders Representative may in its
sole discretion deem appropriate; and (iv) take such action on behalf of any of
the Sellers as the Shareholders Representative may in its sole discretion deem
appropriate in respect of (A) taking such other action as the Shareholders
Representative or any of the Sellers is authorized to take under this Agreement,
(B) receiving all documents or certificates and making all determinations, on
behalf of any of the Sellers, required under this Agreement, (C) all such other
matters as the Shareholders Representative may in its sole discretion deem
necessary or appropriate to consummate this Agreement and the transactions
contemplated hereby and thereby and (D) all such action as may be necessary
after the Closing Date to carry out any of the transactions contemplated by this
Agreement, including, without limitation, the defense and/or settlement of any
claims for which indemnification is sought pursuant to Article 6 and any waiver
of any obligation of Buyer. All actions, decisions and instructions of the
Shareholders Representative shall be conclusive and binding upon all of the
Sellers, and no Seller shall have any claim or cause of action against the
Shareholders Representative, and the Shareholders Representative shall have no
liability to any Seller, for any action taken, decision made or instruction
given by the Shareholders Representative in connection with this Agreement,
except in the case of the Shareholders Representative’s gross negligence or
willful misconduct. The Shareholders Representative may, in all questions
arising under this Agreement, rely on the advice of counsel, and for anything
done, omitted or suffered in good faith by the Shareholders Representative in
accordance with such advice, the Shareholders Representative shall not be liable
to the Sellers.

 

(c) Indemnification of Shareholders Representative; Compensation. The
Shareholders Representative shall be indemnified for and shall be held harmless
by the Sellers (but not out of the Holdback Shares) against any loss, liability
or expense incurred by the Shareholders Representative relating to the
Shareholders Representative’s conduct in its capacity as Shareholders
Representative, other than such losses, liabilities or expenses resulting from
the Shareholders Representative’s gross negligence or willful misconduct in
connection with its performance under this Agreement. The indemnification under
this Section 9.1(c) shall survive the termination of this Agreement. The costs
of such indemnification (including the costs and expenses of enforcing this
right of indemnification) shall be the responsibility of the Sellers (but not
out of the Holdback Shares), and Buyer shall have no liability therefor. The
Shareholders Representative shall not receive any compensation for its services
hereunder.

 

(d) Access to Information. Subject to any attorney-client or similar legal
privileges, Buyer and the Company shall provide the Shareholders Representative
reasonable access, subject to appropriate confidentiality restrictions, to
information relating to any Indemnity Claim that is in the possession or control
of Buyer, and the Company shall make available the reasonable assistance its
officers and employees for purposes of performing the Shareholders
Representative’s duties under this Agreement, including for the purpose of
evaluating any Indemnity Claim; provided that the Shareholders Representative
shall treat confidentially and shall not disclose any nonpublic information from
or concerning any Indemnity Claim to any Person (other than, on a need-to-know
basis, to (i) the Shareholders Representative’s attorneys, accountants or other
advisers, (ii) the Sellers and (iii) any arbitrators appointed to resolve
disputes pursuant to this Agreement).

 

52



--------------------------------------------------------------------------------

(e) Reasonable Reliance. In the performance of its duties hereunder, the
Shareholders Representative shall be entitled to rely upon any document or
instrument reasonably believed by him to be genuine, accurate as to content and
signed by any Seller or Buyer. The Shareholders Representative may assume that
any person purporting to give any notice in accordance with the provisions
hereof has been duly authorized to do so.

 

(f) Attorney-in-Fact. The Shareholders Representative is hereby appointed and
constituted the true and lawful attorney-in-fact of each Seller, with full power
in his, her or its name and on his, her or its behalf to act according to the
terms of this Agreement in the absolute discretion of the Shareholders
Representative and in general to do all things and to perform all act. This
power of attorney and all authority hereby conferred is granted and shall be
irrevocable coupled with an interest and shall not be terminated by any act of
any Seller, by operation of law (whether by such Seller’s death, disability
protective supervision) or any other event. Without limitation to the foregoing,
this power of attorney is to ensure the performance of a special obligation,
and, accordingly, each Seller hereby renounces its, his or her right to renounce
this power of attorney unilaterally before the complete distribution of the
Holdback Shares. Notwithstanding the power of attorney granted in this
Section 9.1(f), no agreement, instrument, acknowledgement or other act or
document shall be ineffective by reason only of the Sellers having signed or
given such directly instead of the Shareholders Representative.

 

(g) Liability. If the Shareholders Representative is required by the terms of
this Agreement to determine the occurrence of any event or contingency, the
Shareholders Representative shall, in making such determination, be liable to
the Sellers only for his proven gross negligence or willful misconduct as
determined in light of all the circumstances, including the time and facilities
available to him in the ordinary course of business consistent with past
practice. In determining the occurrence of any such event or contingency, the
Shareholders Representative may request from any of the Sellers such reasonable
additional evidence as the Shareholders Representative in its sole discretion
may deem necessary to determine any fact relating to the occurrence of such
event or contingency and may at any time inquire of and consult with others,
including any of the Stockholders. The Shareholders Representative shall not be
liable to any Stockholders for any damages resulting from his delay in acting
hereunder pending his receipt and examination of additional evidence requested
by him.

 

(h) Orders. The Shareholders Representative is authorized, in his sole
discretion, to comply with final, nonappealable orders or decisions issued or
process entered by any court of competent jurisdiction or arbitrator with
respect to the Holdback Shares. If any portion of the Holdback Shares is
disbursed to the Shareholders Representative and is at any time attached,
garnished or levied upon under any court order, or in case the payment,
assignment, transfer, conveyance or delivery of any such property shall be
stayed or enjoined by any court order, or in case any order, judgment or decree
shall be made or entered by any court affecting such property or any part
thereof, then the Shareholders Representative is authorized, in its sole
discretion, but in good faith, to rely upon and comply with any such order,
writ, judgment or decree of which he is advised by legal counsel selected by him
is binding upon him without the need for appeal or other action. If the
Shareholders Representative complies with any such order, writ, judgment or
decree, the Shareholders Representative shall not be liable to any of the Seller
by reason of such compliance even though such order, writ, judgment or decree
may be subsequently reversed, modified, annulled, set aside or vacated.

 

(i) Actions of Shareholders Representative. Any action taken by the Shareholders
Representative pursuant to the authority granted in this Section 9.1 shall be
effective and absolutely binding on each Seller notwithstanding any contrary
action of, or direction from, any Seller.

 

53



--------------------------------------------------------------------------------

(j) Reliance. Each of Buyer, the Company and their Affiliates shall not be
obligated to inquire into the authority of the Shareholders Representative, and
each of them shall be fully protected in dealing with the Shareholders
Representative hereunder.

 

(k) Binding Appointment. The provisions of this Agreement, including this
Article 9, shall be binding upon each Seller and the executors, heirs, legal
representatives and successors of each Seller, and any references in this
Agreement to the Seller shall mean and include the successors to the Sellers’
rights hereunder, whether pursuant to testamentary disposition, the laws of
descent and distribution or otherwise.

ARTICLE 10 MISCELLANEOUS

 

10.1 Notices.

All notices and other communications provided for or permitted hereunder shall
be made in writing by hand-delivery, internationally recognized courier by air
service or facsimile transmission.

Notices to the Company, Sellers and Shareholders Representative:

 

(prior to the Closing)   

(following the Closing — for the

Shareholders Representative only)

 

No. 339, Hua Qing Street,

Qinghu Community, Longhua

Sub-district, Baoan District,

Shenzhen, P.R.C.

Attention: Ming-Chih Huang

 

Telephone: 0755-28122111

Telecopy: 0755-28122604

  

No. 339, Hua Qing Street,

Qinghu Community, Longhua

Sub-district, Baoan District,

Shenzhen, P.R.C.

 

Attention: Ming-Chih Huang

 

Telephone: 0755-28122111

Telecopy: 0755-28122604

with a copy to (which shall not constitute notice to the Company or Shareholders
Representative):

No. 8, Lane 492, Ba De Street,

 

Shulin City, Taibei County, Taiwan

Attention: Meiling Que

Telephone: 886-2-26805001

Telecopy: 886-2-26805605

  

 

54



--------------------------------------------------------------------------------

Notices to the Buyer:

 

(prior to the Closing)   

(following the Closing — for the

Company and Buyer)

 

Turbine Truck Engines, Inc.

917 Biscayne Boulevard, Suite 6

 

Deland, Florida 32724

 

Telephone: (386) 943-8358

Telecopy: (386) 943-6232

  

Turbine Truck Engines, Inc.

917 Biscayne Boulevard, Suite 6

 

Deland, Florida 32724

 

Telephone: (386) 943-8358

Telecopy: (386) 943-6232

with a copy to (which shall not constitute notice to the Company or the Buyer):

Greenberg Traurig, P.A.

 

450 South Orange Ave., Suite 650

Orlando, FL 32801

Attn: Andrew R. Finkelstein, Esq.

Telephone:(407) 420-1000

Telecopy:(407) 450-5909

  

All such notices and communications shall be deemed to have been duly given:
When delivered by hand, if personally delivered; if delivered by courier, three
(3) Business Days after being dispatched; and, if sent by facsimile
transmission, when receipt confirmed. Any of the above address may be changed by
notice given in accordance with this Section 10.1.

 

10.2 Amendment and Waivers.

This Agreement may be amended, waived or modified only with the prior written
consent of each of the Parties hereto. For the avoidance of doubt, the waiver by
the Buyer or the Sellers of its/their respective closing conditions does not
require any prior written consent of the other Party/Parties.

 

10.3 Severability.

Any provision of this Agreement which may be deemed invalid, illegal or
unenforceable in any jurisdiction as a result of any final and binding dispute
resolution proceeding provided for herein shall, or otherwise declared by a
court of competent jurisdiction to be invalid, illegal or unenforceable, as to
that jurisdiction, be ineffective only to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering that or any other provision
of this Agreement invalid, illegal or unenforceable in any other jurisdiction;
provided however, that no such ineffectiveness shall be recognized hereunder if
it would effect a material change in the construction or interpretation of this
Agreement to the detriment of any Party.

 

10.4 Entire Agreement.

This Agreement together with all Schedules, Exhibits and other agreements
attached hereto or referenced herein contain the entire understanding of the
Parties with respect to the subject matter hereof. There are no terms,
conditions, restrictions, agreements, promises, warranties, covenants or
undertakings other than those expressly set forth in such documents with respect
to the subject matter of this Agreement. This Agreement together with all
Schedules, Exhibits and other agreements attached hereto or referenced herein
supersedes all prior agreements and understandings, both written and oral, among
the Parties with respect to the subject matter hereof.

 

55



--------------------------------------------------------------------------------

10.5 Waiver.

To the extent permitted by the applicable Law, failure or delay on the part of
any Party hereto to exercise a right, power or privilege under this Agreement
and the appendices hereto shall not operate as a waiver thereof; nor shall any
single or partial exercise of a right, power or privilege preclude any other
future exercise thereof.

 

10.6 Governing Language.

This Agreement shall be executed in English and Chinese language versions, each
of which shall have equal validity. However, in the event of any inconsistency
between the two, the English language version shall govern and control (except
that if there is any inconsistency between the English language version and the
Chinese language version of the Disclosure Schedule, the Chinese language
version shall prevail).

 

10.7 Counterparts.

This Agreement will be executed in four (4) originals in both Chinese and
English. Each Party shall be provided two (2) fully executed originals hereof,
respectively.

 

10.8 Additional Definitions and Rules of Interpretation.

As used in this Agreement:

 

(a) “Affiliates” means with respect to any Parties of this Agreement, any other
person or entity that, directly or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
such Party. “[c]ontrol” (including the term “controlled by” and “under common
control with”) with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a Person, whether through
the ownership of voting securities, by contract or otherwise, including the
ownership, directly or indirectly, of securities having the power to elect a
majority of the board of directors or similar body governing the affairs of such
Person.

 

(b) “Business Day” means any day other than a Saturday, Sunday or a day on which
banks are required or authorized by Law to be closed in Meizhou, Guangdong
Province, China, or the State of New York, USA.

 

(c) “include,” “includes” and “including” each mean “including without
limitation”.

 

(d) “Order” means any award, decision, injunction, judgment, order, decree,
ruling, subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Entity or by any arbitrator, either
in connection with a specific proceeding or action and/or binding on one or more
specific parties, or of general application.

 

(e) “Person” means an individual, a partnership, a limited liability company, a
joint venture, a corporation, a trust or other legal entity, an unincorporated
organization or a government or any department or agency thereof.

 

(f) “Registered Capital” means the term as defined under PRC Laws, which
generally refer to equity capitalization of a company.

 

(g) All references to Legal Requirements are deemed to refer to such Legal
Requirements as amended from time to time or as superseded by comparable Legal
Requirements.

 

56



--------------------------------------------------------------------------------

(h) References herein to Articles, Sections, Schedules and Exhibits are to
articles, sections, schedules and exhibits in and to this Agreement unless the
context requires otherwise, and the Schedules and Exhibits to this Agreement
shall be deemed to form part of this Agreement.

 

(i) References to statutory provisions shall be construed as references to those
provisions as amended to re-enacted or as their applications modified by other
provisions (whether before or after the date hereof) from time to time and shall
include any provisions of which they are re-enactments (whether with or without
modification).

 

(j) The expressions “the Sellers” and “the Buyer” shall, where the context
permits, include their respective successors, personal representatives and
permitted assigns.

 

(k) The headings are inserted for convenience only and shall not affect the
construction of this Agreement.

 

(l) Unless the context requires otherwise, words importing the singular include
the plural and vice versa and words importing a gender include every gender.

 

(m) “Enumerated Claims” means:

 

  (i) with respect to Taxes of the Company and/or the Target:

(a) Taxes for all taxable periods ending on or before the Closing date and the
portion through the end of the Closing Date for any Straddle Period Tax Return,
except to the extent (i) such Taxes are accrued as a Tax liability and reflected
in the calculation that is final and binding on the Parties of Net Working
Capital as of the Closing Date (which for avoidance of doubt is subject to the
Accountant’s Adjustment Determination, if any), or (ii) result from any act,
transaction, omission or election of Buyer or transferees thereof made or
occurring after the Closing Date other than (A) the filing of any Tax Return in
a manner consistent with past practice or consistent with applicable law,
(B) any reasonable settlement of a Tax audit or proceeding, (C) any actions
required by applicable law or contemplated by this Agreement (including but not
limited to actions undertaken in connection with Section 6.7 hereof), or
(D) actions made in the ordinary course of business;

(b) the Sellers’ portion of Transfer Taxes, if any, as provided in Section 5.8;
and

(c) Pre-Closing VAT and VAT Penalties which are the responsibility of the
Sellers pursuant to Section 5.10(h);

 

  (ii) costs of remediation, compliance, fines or penalties arising in
connection with failure to comply with Legal Requirements or Orders in respect
of employees before the Closing in any of the following categories:

(A) mandatory social welfare contributions for the benefit of employees;

(B) contributions to the common housing fund;

(C) worker health and safety;

(D) overtime pay, maximum work hours and vacations; and

(E) labor union fees.

 

57



--------------------------------------------------------------------------------

  (iii) all costs and expenses, including without limitation, costs of
remediation, compliance, fines, penalties, increase in costs of procurement of
alternate supply of products during any periods of disrupted operations,
increased storage costs for inventory or supplies as well as costs associated
with having to complete a move to a new location(s), increased logistics costs,
costs of acquisition of alternate comparable leased premises and costs of any
increase in rent over current rent, arising due to or flowing from (a) the fact
that the buildings in which the Target’s operations are located, and the
dormitories in which its employees are housed, have been constructed on land in
respect of which “granted” land use rights (as such term is understood under
applicable Law) have not been obtained, or (ii) the failure to obtain any
inspection, fire, health, safety, planning, acceptance, completion permits or
license required to be obtained by owner or lessor of leased industrial premises
pursuant to applicable Legal Requirements; provided however, that Buyer shall
only be entitled to assert Enumerated Claims falling within the scope of this
sub-part 10.8(m)(iii) in respect of events occurring within two (2) years
following the Closing Date.

 

(n) “RMB” means Renminbi, the lawful currency of the People’s Republic of China
(for purposes of this Agreement, excluding Hong Kong, Taiwan and Macao).

 

(o) “Law” or “Laws” means laws, legislation, administrative regulations, formal
judicial interpretations of the Supreme People’s Court of the PRC and government
decrees and circulars with force of law that have been formally promulgated or
published and are of general application within the geographical scope of their
jurisdiction.

 

(p) References to a statute or statutes of limitation hereunder shall be
construed as meaning such statute or statutes as they may be tolled pursuant to
applicable law.

 

(q) “Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation and any and
all ownership interests in a Person (other than a corporation), including
membership interests, partnership interests, joint venture interests and
beneficial interests, and any and all warrants, options or rights to purchase
any of the foregoing.

 

(r) “Code” means the United States Internal Revenue Code of 1986, as amended,
and any reference to any particular Code section shall be interpreted to include
any revision of or successor to that section regardless of how numbered or
classified.

 

(s) “Big Four” means Deloitte Touche Tohmatsu, Price Waterhouse Coopers, Ernst &
Young or KPMG.

 

10.9 Assignment.

This Agreement shall not be assignable, in whole or in part, by any Party
without the written consent of the other Parties, except that the Buyer may,
without the consent of the Sellers, assign or delegate all or any portion of its
rights and obligations under this Agreement to any Affiliate 100% owned by the
Buyer. Any such party to which any right or obligation has been assigned or
delegated shall be deemed to be the “Buyer” for purposes of such rights or
obligations of this Agreement. Any attempted assignment or delegation in
contravention hereof shall be null and void.

 

10.10 Registration Rights.

The Sellers will be entitled to “piggyback” registration rights with respect to
two-sevenths (2/7) of the Buyer Shares, on all registration statements of the
Buyer,

 

58



--------------------------------------------------------------------------------

subject to the right, however, of the Buyer and its underwriters to reduce the
number of shares proposed to be registered in their discretion. In all events,
the shares to be registered by the Buyer will be reduced only after all other
stockholders’ shares are reduced. The “piggyback” registration rights shall
terminate with respect to any Seller upon the earlier to occur of: (i) the
two-year anniversary of the Closing Date or (ii) when the Buyer Shares are
eligible to be sold by such Seller under Rule 144 of the Securities Act.

 

10.11 Board Seat.

The Buyer agrees that after the consummation of the transactions contemplated
hereunder, the Sellers shall have the right to designate one (1) person to the
board of directors of Turbine Truck Engines, Inc. as the Sellers’
representative.

* * * * *

[THIS SPACE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Share Purchase
Agreement on the date first written above.

 

Buyer:

TURBINE TRUCK ENGINES, INC., a

Nevada corporation

By:  

 

Name:  

 

Title:  

 

Company:

HUA TEC ENTERPRISE CO., LTD., an

international company incorporated in Samoa

By:  

 

Name:  

 

Title:  

 

Sellers: Ming-Chih Huang

 

Ming-Kun Huang

 

Shu-Chih Lee

 

Wei-Han Huang

 

Shareholders Representative:

 

Ming-Chih Huang

 

60



--------------------------------------------------------------------------------

Confidential

 

SCHEDULES

TO

SHARE PURCHASE AGREEMENT

 

Schedule 1    Sellers’ Proportionate Interests Schedule 2    Subsidiary Schedule
2.2(i)    Excluded Properties Schedule 3    Key Employees Signing Employment
Contracts Schedule 3.1(d)    Organizational Documents Schedule 3.3(a)   
Government Authorization Schedule 3.5(a)    Company’s Capitalization & Ownership
Chart Schedule 3.5(f)    Individuals Whose Knowledge is Imputed Schedule 3.10(e)
   Proprietary Assets Schedule 3.12(b)    Permitted Liens Schedule 3.17(b)   
List of Core Employees Schedule 3.18    Material Board Actions and Transactions
Schedule 3.20    Auditable Statements Schedule 3.28(l)    Tax Filings Schedule
3.31    Powers of Attorney Schedule 4    Disclosure Schedule Schedule 5.5   
Restricted Business



--------------------------------------------------------------------------------

Confidential

 

Schedule 1

Sellers’ Proportionate Interests

 

Shareholders

   Share    Percentage  

Ming-Kun Huang (a/k/a Bob Huang)

   2,100,000    35 % 

Shu-Chih Lee (a/k/a Tina Lee)

   2,000,000    33.3 % 

Wei-Han Huang

   1,300,000    21.7 % 

Ming-Chih Huang (a/k/a Soddy Huang)

   600,000    10 % 

Total

   6,000,000    100 % 



--------------------------------------------------------------------------------

Confidential

 

Schedule 2

Subsidiary

Guangdong Kingtec Electrical Co., Ltd.



--------------------------------------------------------------------------------

Confidential

 

Schedule 2.2(i)

Excluded Properties

 

Item

  

Certificate No.

  

Property Nature

  

Address

1    Yue Fang Di Zheng Zi C3232161    Old Factory    No. 71 Dong Fang Street,
Shuizhai Town, Wuhua County* 2    C3232162    Old Factory    No. 71 Dong Fang
Street, Shuizhai Town, Wuhua County* 3    C3232163    Old Factory    No. 71 Dong
Fang Street, Shuizhai Town, Wuhua County* 4    C3232164    Old Factory    No. 71
Dong Fang Street, Shuizhai Town, Wuhua County* 5    C3232165    Old Factory   
No. 71 Dong Fang Street, Shuizhai Town, Wuhua County* 6    C3232166    Old
Factory    At the back of Electronic Factory’s old office building in Shuizhai
Town, Wuhua County (No. 71 Dong Fang Street)* 7    C3232167    Old Factory   
No. 71 Dong Fang Street, Shuizhai Town, Wuhua County* 8    C3232168    Old
Factory Daba Dormitory    Qiao Tou, Daba Town, Wuhua County** 9    05 Jiao Deng
49158    Vacant Property    Room 104, 4 Jin Kun Street, Tian Shan Road, Tianhe
District, Guangzhou** 10    Hua Fu Guo Yong (2004) Di 0017732    Vacant
Industrial Use Land    Huacheng Town Development Zone

 

* Properties listed in Item 1 - 7 are “Dongfang Property”. All sale price has
been paid to Kingtec and Lisun will assume all relevant taxes.

** Properties listed in Item 8 - 9 will be sold after the Closing. All sale
price and related taxes will be paid to and assumed by Mr. Ming-Chih Huang.



--------------------------------------------------------------------------------

Confidential

 

Schedule 3

Key Employees Signing Employment Contracts

 

Name

  

Position

Ming-Chih Huang/ LOGO [g38136exapg65a.jpg]    Chairman Ming-Kun Huang/ LOGO
[g38136exapg65b.jpg]    General Manager Yanxian Liu/ LOGO [g38136exapg65c.jpg]
   Director of Executive Office Weirong Zeng/ LOGO [g38136exapg65d.jpg]   
Executive Vice General Manager Zhuqiang Liao/ LOGO [g38136exapg69e.jpg]    Vice
General Manager (Technology Department) Shun Wen/ LOGO [g38136exapg65f.jpg]   
Vice General Manager (Business Department)



--------------------------------------------------------------------------------

Confidential

 

Schedule 3.1(d)

Organizational Documents

Hua Tec Enterprise Co., Ltd.

Memorandum and Articles of Association (amended on December 3, 2003)

Certificate of Incorporation dated March 12, 2003

Guangdong Kingtec Electrical Co., Ltd.

Approval Certificate dated September 5, 2003

Articles of Association dated September 3, 2003

Business License dated November 8, 2007



--------------------------------------------------------------------------------

Confidential

 

Schedule 3.3(a)

Government Authorization

Hua Tec Enterprise Co., Ltd.

Certificate of Incorporation dated March 12, 2003

Guangdong Kingtec Electrical Co., Ltd.

Approval Certificate dated September 5, 2003

Business License dated November 8, 2007

Tax Registration Certificate (State Tax) dated November 14, 2006

Tax Registration Certificate (Local Tax) dated February 20, 2007

Entity Code Registration Certificate

Foreign Exchange Registration Certificate

Customs Clearance Registration Certificate for Senders or Receivers of Goods

Exported or Imported dated October 13, 2003

Permit on Opening Bank Account dated April 25, 2005

High and New Technology Enterprise Recognition Certificate dated May 20, 2006



--------------------------------------------------------------------------------

Confidential

 

Schedule 3.5(a)

Company’s Capitalization & Ownership Chart

 

Shareholders

   Share    Percentage  

Ming-Kun Huang (a/k/a Bob Huang)

   2,100,000    35 % 

Shu-Chih Lee (a/k/a Tina Lee)

   2,000,000    33.3 % 

Wei-Han Huang

   1,300,000    21.7 % 

Ming-Chih Huang (a/k/a Soddy Huang)

   600,000    10 % 

Total

   6,000,000    100 % 



--------------------------------------------------------------------------------

Confidential

 

Schedule 3.5(f)

Individuals Whose Knowledge is Imputed

 

Name

  

Position

Ming-Chih Huang/ LOGO [g38136exapg69a.jpg]    Chairman Ming-Kun Huang/ LOGO
[g38136exapg69b.jpg]    General Manager Yanxian Liu/ LOGO [g38136exapg69c.jpg]
   Director of Executive Office Weirong Zeng/ LOGO [g38136exapg69d.jpg]   
Executive Vice General Manager Zhuqiang Liao/ LOGO [g38136exapg69e.jpg]    Vice
General Manager (Technology Department) Shun Wen/ LOGO [g38136exapg69f.jpg]   
Vice General Manager (Business Department) Zhihong Peng/ LOGO
[g38136exapg69g.jpg]    Vice Manager (Technology Department) Guoqiang Liu/ LOGO
[g38136exapg69h.jpg]    Vice Manager (Administration Department) Yuxin Li/ LOGO
[g38136exapg69i.jpg]    Section Chief (Production Section) Shitai Diao/ LOGO
[g38136exapg69j.jpg]    Section Chief (Machine Section) Xiangyang Liu/ LOGO
[g38136exapg69k.jpg]    Section Chief (Sourcing Section) Desheng Xie/ LOGO
[g38136exapg69l.jpg]    Section Chief (QC Section) Weixian Zhang/ LOGO
[g38136exapg69m.jpg]    Section Chief (Business Section) Huiming Zhong/ LOGO
[g38136exapg69n.jpg]    Section Chief (General Affairs Section) Wenfeng Huang/
LOGO [g38136exapg69o.jpg]    Vice Section Chief (Production Section) Jianping
Zeng/ LOGO [g38136exapg69p.jpg]    Vice Section Chief (R&D Section) Tianhua Lai/
LOGO [g38136exapg69q.jpg]    Vice Section Chief (QC Section) Yuanhui Liu/ LOGO
[g38136exapg69r.jpg]    Vice Section Chief (Business Section) Ronghua Li/ LOGO
[g38136exapg69s.jpg]    Group Leader (No. 1 Fitting Group) Yuanwei Liu/ LOGO
[g38136exap69.jpg]    Group Leader (No. 3 Fitting Group) Xingcun Wen/ LOGO
[g38136exapg69u.jpg]    Group Leader (No. 2 Fitting Group) Shuixiang Wan/ LOGO
[g38136exapg69v.jpg]    Group Leader (No. 2 Machine Group) Weidong Wei/ LOGO
[g38136exapg69w.jpg]    Group Leader (No. 3 Machine Group) Muchang Zhang/ LOGO
[g38136exapg69x.jpg]    Group Leader (R&D Section) Lizhong Xie/ LOGO
[g38136exapg69y.jpg]    Group Leader (Equipment Group)



--------------------------------------------------------------------------------

Confidential

 

Menglin Lai/ LOGO [g38136exapg70a.jpg]    Chemistry Measurement Group Leader (QC
Section) Qiongzhen Zhong/ LOGO [g38136exapg70b.jpg]    QA Group Leader (QC
Section) Dongcheng Zeng/ LOGO [g38136exapg70c.jpg]    Vice Group Leader (No. 1
Machine Group) Xiaohui Xu/ LOGO [g38136exapg70d.jpg]    Vice Group Leader
(Sourcing Section) Yaomo Lan/ LOGO [g38136exapg70e.jpg]    Vice Group Leader
(Materials Group) Lijuan Zhong/ LOGO [g38136exapg70f.jpg]    Vice Group Leader
(Finance Section) Zuoneng Zhou/ LOGO [g38136exapg70g.jpg]    Monitor (General
Affairs Section) Shengyun Deng/ LOGO [g38136exapg70h.jpg]    Monitor (General
Affairs Section) Xiangfu Gu/ LOGO [g38136exapg70i.jpg]    Monitor (No. 3 Machine
Group) Junhua Lv/ LOGO [g38136exapg70j.jpg]    Monitor (No. 3 Machine Group)
Liqin Huang/ LOGO [g38136exapg70k.jpg]    Monitor (No. 2 Machine Group) Ailan
Li/ LOGO [g38136exapg70l.jpg]    Monitor (No. 2 Machine Group) Shigen Diao/ LOGO
[g38136exapg70m.jpg]    Monitor (No. 2 Machine Group) Huakun Wan/ LOGO
[g38136exapg70n.jpg]    Monitor (No. 1 Machine Group) Youwen Chen/ LOGO
[g38136exapg70o.jpg]    Monitor (No. 1 Machine Group) Limao Li/ LOGO
[g38136exapg70p.jpg]    Monitor (No. 1 Machine Group) Bo Zhong/ LOGO
[g38136exapg70q.jpg]    Monitor (No. 3 Fitting Group) Huawen Chen/ LOGO
[g38136exapg70r.jpg]    Monitor (No. 3 Fitting Group) Maohuan Chen/ LOGO
[g38136exapg70s.jpg]    Monitor (No. 2 Fitting Group) Hui Li/ LOGO
[g38136exapg70t.jpg]    Monitor (No. 2 Fitting Group) Lanfang Xue/ LOGO
[g38136exapg70u.jpg]    Monitor (No. 2 Fitting Group) Xiaonong Zhong/ LOGO
[g38136exapg70v.jpg]    Monitor (No. 2 Fitting Group) Yuewen Deng/ LOGO
[g38136exapg70w.jpg]    Monitor (No. 2 Fitting Group) Donglin Huang/ LOGO
[g38136exapg70x.jpg]    Monitor (No. 1 Fitting Group) Huasheng Deng/ LOGO
[g38136exapg70y.jpg]    Monitor (No. 1 Fitting Group) Biaofan Chen/ LOGO
[g38136exapg70z.jpg]    Monitor (No. 1 Fitting Group) Huiqiong Liao/ LOGO
[g38136exapg70z1.jpg]    Monitor (No. 1 Fitting Group) Chang Li/ LOGO
[g38136exapg70z2.jpg]    Monitor (No. 1 Fitting Group) Qiang Chen/ LOGO
[g38136exapg70z3.jpg]    Monitor (Generator Group)



--------------------------------------------------------------------------------

Confidential

 

Weizheng Li/ LOGO [g38136exapg71a.jpg]    Monitor (Model Group) Cixiang Liu/
LOGO [g38136exapg71b.jpg]    Monitor (Materials Group) Xinfang Deng/ LOGO
[g38136exapg71c.jpg]    Monitor (Materials Group) Zuqian Tian/ LOGO
[g38136exapg71d.jpg]    Leader of Security Guard



--------------------------------------------------------------------------------

Confidential

 

Schedule 3.10(e)

Proprietary Assets

 

Name

  

Content

  

Date/Valid Period

Exterior Design Patent Certificate    Magnetic Switches (Patent No. ZL
02305510.3)    issued on September 25, 2002 Trademark Registration Certificate
   Registration No.: 216890    December 15, 2004 to December 14, 2014



--------------------------------------------------------------------------------

Confidential

 

Schedule 3.12(b)

Permitted Liens

Guangdong Kingtec Electrical Co., Ltd. provides two pieces of land, which are
used for factory building and dormitory at No. 188, Fenglin Village, Wuhua
County, Meizhou, Guangdong, and four buildings, which are No. 1 factory
building, No. 2 factory building, No. 3 factory building and office building
(please refer to the following), as collateral for a revolving credit line
capped at RMB10 million by Bank of China. Kingtec has borrowed RMB 5 million up
to date. Please refer to Schedule 3.12(b) in the Chinese version of this
Agreement, which contains the first and last pages of the revolving credit line
contract,.



--------------------------------------------------------------------------------

Confidential

 

Schedule 3.17(b)

List of Core Employees

 

Name

  

Position

Ming-Chih Huang/ LOGO [g38136exa_74a.jpg]    Chairman Ming-Kun Huang/ LOGO
[g38136exa_74b.jpg]    General Manager Yanxian Liu/ LOGO [g38136exa_74c.jpg]   
Director of Executive Office Weirong Zeng/ LOGO [g38136exa_74d.jpg]    Executive
Vice General Manager Zhuqiang Liao/ LOGO [g38136exa_74e.jpg]    Vice General
Manager (Technology Department) Shun Wen/ LOGO [g38136exa_74f.jpg]    Vice
General Manager (Business Department) Zhihong Peng/ LOGO [g38136exa_74g.jpg]   
Vice Manager (Technology Department) Guoqiang Liu/ LOGO [g38136exa_74h.jpg]   
Vice Manager (Administration Department) Yuxin Li/ LOGO [g38136exa_74i.jpg]   
Section Chief (Production Section) Shitai Diao/ LOGO [g38136exa_74j.jpg]   
Section Chief (Machine Section) Xiangyang Liu/ LOGO [g38136exa_74k.jpg]   
Section Chief (Sourcing Section) Desheng Xie/ LOGO [g38136exa_74l.jpg]   
Section Chief (QC Section) Weixian Zhang/ LOGO [g38136exa_74m.jpg]    Section
Chief (Business Section) Huiming Zhong/ LOGO [g38136exa_74n.jpg]    Section
Chief (General Affairs Section) Wenfeng Huang/ LOGO [g38136exa_74o.jpg]    Vice
Section Chief (Production Section) Jianping Zeng/ LOGO [g38136exa_74p.jpg]   
Vice Section Chief (R&D Section) Tianhua Lai/ LOGO [g38136exa_74q.jpg]    Vice
Section Chief (QC Section) Yuanhui Liu/ LOGO [g38136exa_74r.jpg]    Vice Section
Chief (Business Section) Ronghua Li/ LOGO [g38136exa_74s.jpg]    Group Leader
(No. 1 Fitting Group) Yuanwei Liu/ LOGO [g38136exa_74t.jpg]    Group Leader (No.
3 Fitting Group) Xingcun Wen/ LOGO [g38136exa_74u.jpg]    Group Leader (No. 2
Fitting Group) Shuixiang Wan/ LOGO [g38136exa_74v.jpg]    Group Leader (No. 2
Machine Group) Weidong Wei/ LOGO [g38136exa_74w.jpg]    Group Leader (No. 3
Machine Group) Muchang Zhang/ LOGO [g38136exa_74x.jpg]    Group Leader (R&D
Section) Lizhong Xie/ LOGO [g38136exa_74y.jpg]    Group Leader (Equipment Group)



--------------------------------------------------------------------------------

Confidential

 

Menglin Lai/ LOGO [g38136exa_75a.jpg]    Chemistry Measurement Group Leader (QC
Section) Qiongzhen Zhong/ LOGO [g38136exa_75b.jpg]    QA Group Leader (QC
Section)



--------------------------------------------------------------------------------

Confidential

 

Schedule 3.18

Material Board Actions and Transactions

None



--------------------------------------------------------------------------------

Confidential

 

Schedule 3.20

Auditable Statements

To be provided prior to Closing.



--------------------------------------------------------------------------------

Confidential

 

Schedule 3.28(l)

Tax Filings

 

1. The Target overstated its costs/expenses by RMB 457,044 and understated its
taxable income by the same amount in 2007. As a result, a penalty of RMB 40,000
was imposed by the State Tax Bureau in Wuhua County, which it paid in a timely
manner. Please refer to Schedule 3.28(l) in the Chinese version of this
Agreement, which contains the tax bureau’s notices on such administrative
penalty and the penalty payment receipt of the Target.

 

2. The Target has not paid any income tax to date as it enjoyed income tax
exemption for 2004 and 2005 and did not pay any tax due to losses in 2006
through 2009 (there still was no profit for 2007 after the correction of expense
overstatement). Please refer to Schedule 3.28(l) in the Chinese version of this
Agreement, which contains the tax bureau’s approval of income tax exemptions and
reductions for the Target during the year 2004 to 2008.

 

3. Please refer to Schedule 3.28(l) in the Chinese version of this Agreement,
which contains the Target’s VAT filing forms and related VAT payment receipts
from the year 2003 through 2009.



--------------------------------------------------------------------------------

Confidential

 

Schedule 3.31

Powers of Attorney

None



--------------------------------------------------------------------------------

Confidential

 

Schedule 4

Disclosure Schedule

Disclosure Schedule 1

 

3.27 Trade Allowance.

Neither the Company nor the Target has in effect any trade allowance, billback,
rebate, discount, sale or return or similar program with its customers.

Remarks:

During its ordinary course of business, in order to achieve better performance
of the company, Guangdong Kingtec Electrical Co., Ltd. employs incentive
policies. Kingtec’s products sold by distributors are calculated on an annual
basis. If the target is reached, rebate in the form of products or cash will be
provided in accordance with contracts, generally equivalent to 3%-6% of the
sales.

In addition, with respect to non-conforming products, distributors and other
customers may return such, replacing them with new ones, within the one-year
three guarantee (i.e. guarantee for repair, refund and change of goods sold to
customers) period.

Hua Tec Enterprise Co., Ltd.,

Disclosed by: (signature of Ming-Chih Huang)



--------------------------------------------------------------------------------

Confidential

 

Disclosure Schedule 2

3.13(b) The transfer of certain factory buildings located at 71 Dongfang Street,
Shuizhai Town, Wuhua County, Meizhou City and related land use right by the
Target to Lisun Hardware (Shenzhen) Co., Ltd. (“Lisun”) has been completed. The
Target no longer owns or possesses any ownerships, rights or interests in such
factory buildings and related land use right, and all taxes, fees and charges
due and payable by the Target in connection with such transfer have been paid in
full.

Remarks:

The Target (Guangdong Kingtec Electrical Co., Ltd.) and Lisun Hardware
(Shenzhen) Co., Ltd. have entered into a purchase and sale agreement, and the
full purchase price has been paid by Lisun Hardware (Shenzhen) Co., Ltd. to the
Target (Guangdong Kingtec Electrical Co., Ltd.). However, the title transfer
cannot be completed in a short term, for some workers previously employed by the
state-owned factory are still living in the factory buildings and refuse to move
out.

Lisun Hardware (Shenzhen) Co., Ltd. hereby undertakes that all expenses
(including taxes, service charges and etc.) shall be assumed by Lisun Hardware
(Shenzhen) Co., Ltd. while going through official transfer formalities in the
future.

Hua Tec Enterprise Co., Ltd.,

Disclosed by: (signature of Ming-Chih Huang)



--------------------------------------------------------------------------------

Confidential

 

Disclosure Schedule 3

 

Re:            Explanation of Additional Expenses for Certain Special/Key
Employees Remarks:  

In current practice, in order to prevent or reduce unnecessary management
conflicts, part of the remuneration of certain special employees is not listed
on the monthly pay roll, but be provided separately in other means.

Details are as follows:

 

1. Liu Yanxian (Director of Executive Office), Taiwanese. In addition to RMB
5000 paid to him each month, other payments made in Taipei are as follows:

 

  a. monthly salary: NTD 33000;

 

  b. labor, health insurance and pension: NTD 5000;

 

  c. subsidies: NTD 200000/year, i.e. NTD 16666/month.

Totally NTD 54666 ÷ exchange rate (4.7) = RMB 11631.

 

2. Monthly payment of RMB 1200 is made to a technical-department engineer from
another province;

 

3. Monthly HR and payment fees for export sales equivalent to RMB 2000 is paid
to Shenzhen Li Da Co., Ltd.;

 

4. RMB 2000 is paid separately and respectively to three vice presidents each
month, RMB 6000 in total every month.

The abovementioned payments amount to RMB 20831 in total, all of which are paid
by Shenzhen Li Da Co., Ltd. by telegraphic transfer. Therefore Guangdong Kingtec
Electrical Co., Ltd. shall pay RMB 20831 to Shenzhen Li Da Co., Ltd. by the 5th
of the next month.

Hua Tec Enterprise Co., Ltd.,

Disclosed by: (signature of Ming-Chih Huang)



--------------------------------------------------------------------------------

Confidential

 

Schedule 5.5

Restricted Business

Restricted Business: Design, production and sale of automobile starter engines,
generators and related components, electronic products.